Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 1 of 70 PageID #: 14431




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE
 CEPHALON, INC., et al.,


                         Plaintiffs,

                  v.                       Civil Action No. 17-1154-CFC
                                           CONSOLIDATED
 SLAYBACK PHARMA LIMITED
 LIABILITY CO., et al.,


                         Defendants.


 John Shaw, Karen Keller, Nathan Hoeschen, SHAW KELLER LLP, Wilmington,
 Delaware; David Berl, Adam Harber, Elise Baumgarten, Shaun Mahaffy, Ben
 Picozzi, Matthew Lachman, WILLIAMS & CONNOLLY LLP, Washington,
 District of Columbia

             Counsel for Cephalon, Inc.

 John Shaw, Karen Keller, Nathan Hoeschen, SHAW KELLER LLP, Wilmington,
 Delaware; Alex Grabowski, Kenneth Schuler, Marc Zubick, LATHAM &
 WATKINS LLP, Chicago, Illinois, Daniel Brown, Michelle Ernst, LATHAM &
 WATKINS LLP, New York, New York

             Counsel for Eagle Pharmaceuticals, Inc.

 John Shaw, Karen Keller, Nathan Hoeschen, SHAW KELLER LLP, Wilmington,
 Delaware; Elise Baumgarten, Matthew Lachman, WILLIAMS & CONNOLLY
 LLP, Washington, District of Columbia

             Counsel for Teva Pharmaceuticals International GmbH

 Eve Ormerod, Neal Belgam, SMITH, KATZENSTEIN, & JENKINS LLP,
 Wilmington, Delaware; Beth Finkelstein, Constance Huttner, Frank Rodriguez,
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 2 of 70 PageID #: 14432




 James Barabas, BUDD LARNER, P.C., Short Hills, New Jersey

            Counsel for Slayback Pharma Limited Liability Company

 Jeremy Cole, Damien Tancredi, Jeffrey Cohen, FLASTER GREENBURG, P.C.,
 Wilmington, Delaware; John Cravero, Sherry Rollo, Steven Feldman, HAHN
 LOESER & PARKS LLP, Chicago, Illinois

            Counsel for Apotex Inc.

 Brian Farnan, Michael Farnan, FARNAN LLP, Wilmington, Delaware; Arun
 Mohan, SCHIFF HARDIN LLP, New York, New York; Helen Ji, Kevin Nelson,
 Imron Aly, SCHIFF HARDIN LLP, Chicago, Illinois

            Counsel for Fresenius Kabi USA, LLC

 James Lennon, DEVLIN LAW FIRM LLC, Wilmington, Delaware; David Steuer,
 Nicole Stafford, Shyamkrishna Palaiyanur, WILSON SONSINI GOODRICH &
 ROSATI, Austin, Texas; Rhyea Malik WILSON SONSINI GOODRICH &
 ROSATI, San Diego, California

            Counsel for Mylan Laboratories Limited


                                  OPINION




 April 27, 2020
 Wilmington, Delaware
                                      ii
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 3 of 70 PageID #: 14433




                                            UNITED STATES DISTRICT JUDGE

      Plaintiffs Teva Pharmaceuticals International GmbH, Cephalon, Inc., and

Eagle Pharmaceuticals, Inc. have sued Defendants Apotex Inc. and Apotex Corp.,

Fresenius Kabi USA, LLC, Mylan Laboratories Ltd., and Slayback Pharma LLC

under the Hatch-Waxman Act, 35 U.S.C. § 271( e)(2)(A). Defendants seek to bring

to market generic versions of Plaintiffs' Bendeka®, a drug indicated for the

treatment of chronic lymphocytic leukemia (CLL) and indolent B-cell non-

Hodgkin lymphoma (NHL). D.I. 1 ,r,r 1, 12. 1 Plaintiffs allege infringement of U.S.

Patent Nos. 9,265,831 (the #831 patent), 9,572,797 (the #797 patent), 9,144,568

(the #568 patent) and 9,597,399 (the #399 patent) by all defendants and

infringement of U.S. Patent No. 9,572,887 (the #887 patent) by Slayback.

Defendants have stipulated to infringement of the asserted claims with two

exceptions outlined below. Defendants argue that all asserted claims of the

asserted patents are invalid.

      I held a seven-day bench trial, and, as required by Federal Rule of Civil

Procedure 52(a)(l), I have set forth separately below my findings of fact and

conclusions of law.



1
 All docket citations are to the docket for C.A. No. 17-1154 unless stated
otherwise.
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 4 of 70 PageID #: 14434




 I.    BACKGROUND

       Plaintiffs sell Bendeka® under New Drug Application No. 208194. D.I. 1 ¶

 13. Eagle is the owner and assignee of the asserted patents and has listed them in

 connection with Bendeka® in the Orange Book maintained by the Food and Drug

 Administration (FDA). Teva Pharms. Int’l GmbH v. Apotex Inc., No. 17-1164 (D.

 Del. 2017), D.I. 1 ¶¶ 27−35. Cephalon holds an exclusive license to the asserted

 patents and has assigned to Teva its rights under the license, including the right to

 sue for infringement. Id., D.I. 1 ¶¶ 38–39.

       Bendeka®’s active ingredient is bendamustine hydrochloride (referred to by

 the parties as bendamustine), a nitrogen mustard chemotherapy drug that was first

 developed in East Germany in the 1960s. D.I. 334 at 2; D.I. 364 ¶ 1.

       In 2008, Cephalon launched the first U.S. bendamustine product, Treanda®.

 Tr. 403:18−22. Cephalon initially sold Treanda® in a lyophilized, or freeze-dried,

 form. Tr. 404:7−11, 1357:13−19. Lyophilized drugs must be reconstituted into an

 injectable liquid before they can be administered to patients. Tr. 404:7−18,

 405:8−06:4. Aware that bendamustine’s toxicity makes it potentially dangerous

 for medical staff to reconstitute the drug, Eagle began in 2009 to develop a liquid

 bendamustine formulation that ultimately became Bendeka®. Tr. 83:7−84:13,

 86:3−19.




                                           2
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 5 of 70 PageID #: 14435




       In November 2014, Cephalon launched its own liquid version of Treanda®.

 Tr. 981:25−82:2, 1657:10−11.

       In 2015, Teva acquired Cephalon, Tr. 1660:10−14, and Cephalon thereafter

 commercialized Bendeka® as permitted by its exclusive license agreement with

 Eagle, PTX-0408; Tr. 1660:10−24, 1795:4−9.

       On December 7, 2015, the FDA approved Bendeka®, D.I. 307-1 ¶ 152, and

 on January 27, 2016, Teva launched Bendeka®, DTX-0500; Tr. 984:17−85:23,

 1006:6−07:5. Bendeka® subsequently received orphan drug exclusivity, a seven-

 year period during which the FDA is precluded from approving any other

 manufacturer’s application to market the same drug to treat the same rare disease.

 Eagle Pharm., Inc. v. Azar, 2018 WL 3838265, at *1 (D.D.C. June 8, 2018), aff’d,

 952 F.3d 323 (D.C. Cir. 2020); Tr. 1725:15–19.

       In March of 2016, Teva stopped selling liquid Treanda®. DTX-0500_0001;

 Tr. 1623:7−8.

       In July and August of 2017, Defendants each filed an Abbreviated New

 Drug Application (ANDA) with Paragraph IV certifications under § 505(j) of the

 Federal Food, Drug and Cosmetic Act to gain FDA-approval for the commercial

 manufacture, use, and sale of a generic version of Bendeka®. E.g., D.I. 1 ¶ 15. In

 August of 2017, Plaintiffs filed these suits alleging that Defendants’ ANDA filings

 with Paragraph IV certifications constituted acts of infringement. E.g., D.I. 1.


                                           3
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 6 of 70 PageID #: 14436




 These cases were consolidated for all purposes. See December 13, 2017 Order.

       At trial, Plaintiffs accused all Defendants other than Slayback of infringing

 six formulation claims in two of the asserted patents: claims 2, 3, and 5 of the #831

 patent; and claims 9 and 11 of the #797 patent. Plaintiffs also alleged infringement

 of six administration claims in four of the asserted patents: claims 11, 18, and 22 of

 the #568 patent and claim 15 of the #399 patent (by all Defendants); claim 13 of

 the #399 patent (by Apotex only); and claim 13 of the #887 patent (by Slayback

 only). Defendants countered that (1) the asserted formulation and administration

 claims are invalid for obviousness under 35 U.S.C. § 103; (2) the asserted

 formulation claims are invalid for indefiniteness under 35 U.S.C. § 112; (3) the

 asserted formulation claims are invalid for lack of enablement under 35 U.S.C. §

 112; and (4) claim 9 of the #797 patent is invalid for lack of written description.

 Defendants stipulated that they infringe or induce infringement of each of the

 asserted claims with two exceptions: Apotex, Fresenius Kabi, and Mylan argue that

 (1) their ANDA products do not contain “a stabilizing amount of an antioxidant” as

 the asserted formulation claims require; and (2) they do not induce infringement of

 claim 9 of the #797 patent.

 II.   OBVIOUSNESS

       A.     Legal Standards for Obviousness
       Under § 103 of the Patent Act, codified at 35 U.S.C. § 1 et seq., a patent


                                           4
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 7 of 70 PageID #: 14437




 “may not be obtained . . . if the differences between the subject matter sought to be

 patented and the prior art are such that the subject matter as a whole would have

 been obvious at the time the invention was made to a person having ordinary skill

 in the art [POSITA] to which said subject matter pertains.” 35 U.S.C. § 103. As

 the Supreme Court explained in the seminal case, Graham v. John Deere Co., 383

 U.S. 1 (1966), under § 103, “[a]n invention which has been made, and which is

 new in the sense that the same thing has not been made before, may still not be

 patentable if the difference between the new thing and what was known before is

 not considered sufficiently great to warrant a patent.” Id. at 14. Section 103

 ensures that “the results of ordinary innovation are not the subject of exclusive

 rights under the patent laws.” KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 427

 (2007). “Were it otherwise patents might stifle rather than promote, the progress

 of useful arts.” Id. (citing U.S. Const. art. I, § 8, cl. 8).

        The Court reaffirmed in KSR that the “framework” set out in the following

 paragraph from Graham governs the application of § 103, id. at 406:

               While the ultimate question of patent validity is one of
               law, the [§] 103 condition [of patentability], . . . lends
               itself to several basic factual inquiries. Under [§] 103,
               the scope and content of the prior art are to be
               determined; differences between the prior art and the
               claims at issue are to be ascertained; and the level of
               ordinary skill in the pertinent art resolved. Against this
               background, the obviousness or nonobviousness of the
               subject matter is determined. Such secondary
               considerations as commercial success, long felt but
                                              5
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 8 of 70 PageID #: 14438




              unsolved needs, failure of others, etc., might be utilized
              to give light to the circumstances surrounding the origin
              of the subject matter sought to be patented. As indicia of
              obviousness or nonobviousness, these inquiries may have
              relevancy.

 Graham, 383 U.S. at 14–15 (citations omitted).

       It is clear that under this framework, a district court must consider in an

 obviousness inquiry the three primary factors identified by the Court in Graham:

 (1) the scope and content of the prior art, (2) the differences between the prior art

 and the claims at issue, and (3) the level of ordinary skill in the pertinent art. Less

 clear is the role, if any, secondary considerations should play in the analysis.

       The logical—some would say necessary—implication of the Court’s use of

 the word “secondary” in Graham and its holding that the secondary considerations

 “might be utilized” and “may have relevancy” is that a district court is permitted—

 but not required in all cases—to examine such considerations in evaluating an

 obviousness-based invalidity challenge. The Court seemed to confirm as much in

 KSR, when it noted that “Graham set forth a broad inquiry and invited courts,

 where appropriate, to look at any secondary considerations that would prove

 instructive.” KSR, 550 U.S. at 415 (emphasis added).

       But a district court ignores Graham’s “invitation” to examine secondary

 considerations at its peril. One legal scholar, Harmon, has observed that under

 Federal Circuit law “[w]e are able now safely to strike the ‘may’ in the . . .


                                            6
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 9 of 70 PageID #: 14439




 sentence” in Graham in which the Court stated that secondary “indicia of

 obviousness and nonobviousness . . . may have relevancy.” Robert Harmon,

 Cynthia Homan, Laura Lydigsen, Patents and the Federal Circuit 245 (13th ed.

 2017). Harmon correctly notes that “[t]he Federal Circuit has emphatically and

 repeatedly held that objective evidence of non-obviousness [i.e., the “secondary

 considerations” identified in Graham] must be taken into account always and not

 just when the decisionmaker is in doubt.” Id. In Stratoflex, Inc. v. Aeroquip Corp.,

 713 F.2d 1530 (Fed. Cir. 1983), for example, the Federal Circuit held that

 “evidence rising out of the so-called ‘secondary considerations’ must always when

 present be considered en route to a determination of obviousness.” Id. at 1538.

 And in In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent

 Litigation, 676 F.3d 1063 (Fed. Cir. 2012), the Federal Circuit reaffirmed that

 holding, id. at 1079, and went on to say that the Supreme Court in Graham “did

 not relegate . . . to ‘secondary status’” the “objective factors” the Supreme Court

 had explicitly identified in Graham as “secondary considerations,” id. at 1078.

       It is true that less than a month after In re Cyclobenzaprine, a different

 Federal Circuit panel held in Otsuka Pharmaceutical Co. v. Sandoz, Inc., 678 F.3d

 1280 (Fed. Cir. 2012) that because it found that the defendants had “failed to prove

 that [the challenged patent claim] would have been prima facie obvious over the

 asserted prior art,” it “need not address” the “objective evidence” of commercial


                                           7
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 10 of 70 PageID #: 14440




 success, long-felt need, and the failure of others. Id. at 1296. But the safer course

 for a district court faced with an obviousness challenge (and looking to avoid

 reversal by the Federal Circuit) is to treat Graham’s “invitation” to look at

 secondary considerations like a subpoena.

       Obviousness is assessed based on the perspective of a POSITA at the time of

 the invention. Unigene Labs., Inc. v. Apotex, Inc., 655 F.3d 1352, 1360 (Fed. Cir.

 2011). The court therefore needs to guard against “hindsight bias” that infers from

 the inventor’s success in making the patented invention that the invention was

 obvious. In re Cyclobenzaprine, 676 F.3d at 1079. The ultimate question in the

 obviousness analysis is “whether there was an apparent reason [for a POSITA] to

 combine [at the time of the invention] the known elements in the fashion claimed

 by the patent at issue.” KSR, 550 U.S. at 418. “The analysis is objective.” Id. at

 406. Thus, a court must determine whether a POSITA “would have had reason to

 combine the teaching of the prior art references to achieve the claimed invention,

 and . . . would have had a reasonable expectation of success from doing so.” In re

 Cyclobenzaprine, 676 F.3d at 1069.

       The party challenging the patent’s validity bears the burden of proving

 obviousness by clear and convincing evidence. Id. at 1068–69. In weighing the

 Graham factors to decide whether the party has met that burden, the district court

 must be guided by common sense. Wyers v. Master Lock Co., 616 F.3d 1231,


                                           8
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 11 of 70 PageID #: 14441




 1238 (Fed. Cir. 2010). Indeed, “the legal determination of obviousness may

 include recourse to logic, judgment, and common sense, in lieu of expert

 testimony.” Id. at 1239. In KSR, the Supreme Court warned lower courts to avoid

 “[r]igid preventative rules that deny factfinders common sense” and to employ

 instead “an expansive and flexible approach” under the Graham framework. KSR,

 550 U.S. at 415. Thus, the district court may “reorder[ ] in any particular case” the

 “sequence” in which it considers the Graham factors. Id. at 407. And although a

 court should consider carefully the published prior art, “[t]he obviousness analysis

 cannot be confined by . . . overemphasis on the importance of published articles

 and the explicit content of patents.” Id. at 419.

       “[A]ny need or problem known in the field of endeavor at the time of the

 invention and addressed by the patent can provide a reason for combining the

 elements in the manner claimed.” KSR, 550 U.S. at 420. And “[t]he combination

 of familiar elements according to known methods is likely to be obvious when it

 does no more than yield predictable results.” Id. at 416. “[T]he fact that a

 combination was obvious to try might show that it was obvious under § 103.” Id.

 at 421. But a combination is obvious to try only “[w]hen there is a design need or

 market pressure to solve a problem and there are a finite number of identified,

 predictable solutions” in the prior art at the time of the invention. Id. And the

 court must also be mindful that “when the prior art teaches away from combing


                                           9
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 12 of 70 PageID #: 14442




 certain known elements, discovery of a successful means of combining them is

 more likely to be nonobvious.” Id. at 416.

       B.     Obviousness of the Asserted Formulation Claims

              1.    Findings of Fact

                     a.     The Priority Date

       The parties agree that the date of invention (i.e., the priority date) for the

 asserted formulation claims is January 28, 2010. Tr. 403:4−6, 1352:16−21,

 2015:3−16; #831 patent at (60); #797 patent at (60).

                     b.     Definition of the Relevant POSITA

       The parties agree that a POSITA would have had the skills, education, and

 expertise of a team of individuals working together to formulate a liquid injectable

 drug product. Such a team would have included individuals with doctoral degrees

 in chemistry, biochemistry, pharmaceutics, pharmaceutical sciences, chemical

 engineering, biochemical engineering or related fields, with at least two years of

 post-graduate experience in developing liquid injectable drug products, or master’s

 or bachelor’s degrees in similar fields of study, with a commensurate increase in

 their years of postgraduate experience. Such a team also would have been familiar

 with a variety of issues relevant to developing liquid injectable drug formulations,

 including, among other things, solubility, stability, pharmacokinetics,

 pharmacodynamics, and other pharmaceutical characteristics. Such a team also


                                           10
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 13 of 70 PageID #: 14443




 would have included persons with expertise in analytical chemistry, including the

 detection and measurement of chemical degradants. The team also would have had

 access to an individual with a medical degree with experience in treating patients

 with CLL and NHL. PDX-4-2; Tr. 562:1−63:6, 1036:7−37:11, 1353:6−20,

 2014:22−15:2.

                     c.    Content of the Asserted Formulation Claims

         The asserted formulation claims teach a non-aqueous liquid composition that

 contains (1) bendamustine (or a pharmaceutically acceptable salt thereof); (2)

 about 5% to about 10% by volume of the solvent propylene glycol (PG); (3) the

 solvent polyethylene glycol (PEG); (4) one of the following ratios of PEG to PG:

 about 95:5, about 90:10, about 85:15, about 80:20, and about 75:25; and (5) a

 stabilizing amount of an antioxidant. #831 patent at claims 2, 3, 5; #797 patent at

 claims 9, 11. Two claims also specify components and quantities: (1) claim 11 of

 the #797 patent requires that “the antioxidant is thioglycerol or

 monothioglycerol,” 2 and (2) claim 5 of the #831 patent requires that “the
                     1F




 bendamustine concentration is from about 25 mg/mL to about 50 mg/mL.” Certain

 claims also recite stability limitations such as “less than or equal to 0.11% PG

 esters at about 1 month of storage at about 5°C.” #831 patent at claims 2, 3, 5;

 #797 patent at claims 9, 11.


 2
     Thioglycerol or monothioglycerol are used synonymously. Tr. 519:10−15.
                                          11
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 14 of 70 PageID #: 14444




                     d.    Bendamustine, PEG, and PG

       Bendamustine has two relevant functional groups at opposing ends of its

 chemical structure: a nitrogen mustard group and a carboxylic acid group. Tr.

 422:23−23:13, 430:19−31:6, 1038:5–7.

       Nucleophiles—such as water, PG, and PEG—degrade bendamustine at its

 nitrogen mustard group through reactions in which an aziridinium ring forms. Tr.

 407:12−19, 564:10−66:12, 1038:13−21, 1043:23−46:12, 1381:11−18; DTX-0073

 at 4:33−37; PTX-1010 at TEVABEND00296748. Compounds like PEG and PG

 that have hydroxyl (OH) groups also degrade bendamustine at its carboxylic acid

 group through a process called esterification where the carboxylic acid group

 reacts with the OH groups to form degradants called esters. Tr. 431:4−13.

       When PEG is combined with bendamustine, a process called PEG oxidation

 accelerates the esterification reaction. Tr. 484:15−85:11, 1416:11−18:12; PTX-

 0669 at TEVABEND00294275; PTX-0623 at TEVABEND00289470. PEG thus

 causes more degradation at bendamustine’s carboxylic acid group than the same

 amount of PG would cause. Tr. 1054:5−59:11; PTX-0999 at

 TEVAVEND00292131; PTX-0997 at TEVABEND00291955.

       Because water causes bendamustine to degrade at its nitrogen mustard

 group, the prior art bendamustine formulations used a lyophilized (freeze-dried)

 form of bendamustine that required a human operator to reconstitute it using water


                                         12
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 15 of 70 PageID #: 14445




 shortly before administering it to a patient. DTX-0094_0010; Tr. 404:7−18,

 405:8−06:4, 408:17−09:1, 410:4–5, 1357:13−19. Reconstitution by human

 manipulation had two known disadvantages in 2010: it increased the risk of

 contamination, Tr. 406:16–20; and, because bendamustine is a cytotoxic

 compound, it posed a potential danger to the operator, Tr. 84:2–13, 406:23−07:3;

 DTX-0056_0001; DTX-0056 at 2:33−67; DTX-0094_0011.

                     e.    Content of the Prior Art

       Defendants argue that five prior art references would have motivated a

 POSITA to arrive at the asserted formulation claims with a reasonable expectation

 of success: Olthoff, Drager, Alam, Rowe, and Boylan. D.I. 378 at 31.

                          1)     Olthoff (DTX-0094)

       Olthoff, a 1983 East German patent, claimed a stable, non-aqueous liquid

 injection solution of between 25 and 100 mg/mL bendamustine dissolved in a

 solvent consisting of 100% PG. DTX-0094_0016; Tr. 448:20−25. Olthoff’s

 objective was to “produce a stable and ready-to-use injection solution out of

 N[itrogen]-mustard compounds, avoiding the technical solution of a dry ampoule

 [i.e., lyophilization].” DTX-0094_0012; Tr. 409:18−10:5. Olthoff disclosed that

 bendamustine has “a[n] extraordinarily high chemical stability for the production

 of injection solutions in” monovalent alcohols, glycols and polyols. DTX-

 0094_0012; Tr. 410:6−11:8. Olthoff specifically proposed dissolving


                                         13
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 16 of 70 PageID #: 14446




 bendamustine in “polyols, particularly 1,2-propylene glycol [i.e., PG].” DTX-

 0094_0014; Tr. 412:6−14. Polyols are another name for compounds that have

 multiple OH groups. Tr. 412:17–18, 413:11−13. Both PEG and PG are polyols.

 Id.

       Olthoff’s examples did not use an antioxidant. DTX-0094_0013, _0015; Tr.

 1457:5−12.

       In the decades between Olthoff’s publication and the priority date, its

 formulations were never used. DTX-0073 at 2:19−29.

                          2)     Drager (DTX-0073)

       About 30 years after Olthoff was published, Drager, a U.S. patent, issued in

 2013. Tr. 434:6−20; D.I. 307-1 ¶ 223. (Drager’s priority date is September 25,

 2008 making it prior art to the asserted formulation claims.) Like Olthoff, Drager

 described stable “liquid pharmaceutical formulations comprising bendamustine.”

 DTX-0073 at 2:33−35, Abstract; Tr. 433:23−25. But Drager determined that the

 “results described in [Olthoff] were not reproducible.” DTX-0073 at 2:62−64.

 Drager’s data showed that bendamustine in 99% PG degraded almost completely

 after eight weeks at 25°C and more than 20% at 5°C after one year. DTX-0073 at

 Fig. 3; Tr. 1378:9−80:5. The reason for that degradation, according to Drager, was

 that (1) PG causes bendamustine to degrade at the nitrogen mustard group, DTX-

 0073 at 4:19−24, 4:33−37; Tr. 602:13−15, and (2) PG’s OH groups cause


                                         14
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 17 of 70 PageID #: 14447




 bendamustine to degrade at the carboxylic acid group through esterification, DTX-

 0073 at 5:12–14; Tr. 602:3−6.

       As a solution to the degradation problem, Drager disclosed the use of aprotic

 solvents, i.e., solvents containing no OH groups, in a liquid bendamustine

 formulation. DTX-0073 at 3:21−25; Tr. 581:19−82:12. Drager showed that

 dissolving bendamustine in 100% DMA, an aprotic solvent, results in no

 degradation of bendamustine at the carboxylic acid group. DTX-0073 at Table II;

 Tr. 432:22−33:7, 435:11−36:9.

       Drager also taught that protic solvents—i.e., solvents, including PEG and

 PG, that have OH groups—are acceptable to use with bendamustine but only when

 combined with aprotic solvents. DTX-0073 at 3:3−10, 3:36−48, 4:18–24; Tr.

 601:11−17. Drager showed that the formulation containing 66% DMA and 34%

 PG is stable. DTX-0073 at Table II; Tr. 436:16−37:15.

                          3)     Alam (DTX-0056)

       Alam, a U.S. Patent issued on November 7, 1989, disclosed stable liquid

 formulations of cyclophosphamide, a compound that, like bendamustine, has a

 nitrogen mustard group. DTX-0056 at Abstract, 1:5−8; Tr. 422:3−9, 424:6−12.

 Alam tested cyclophosphamide’s stability in mixtures of three polyols—PG, PEG

 and glycerol—and found that the formulation containing PEG and PG had “less

 degradation than the others.” Tr. 424:2−25:5, 428:6−12, 1421:18−24; DTX-0056


                                         15
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 18 of 70 PageID #: 14448




 at Tables 1−5. Alam disclosed using PG at a ratio of from about 10% to about

 90% and PEG at a ratio of from about 90% to about 10%. DTX-0056 at 4:6−12;

 Tr. 425:6−14.

       Bendamustine and cyclophosphamide have two structural differences that

 bear on how they degrade when they are mixed with PEG and PG. First, because

 cyclophosphamide does not have a carboxylic acid group, cyclophosphamide does

 not experience esterification, i.e., it does not react with compounds such as PEG

 and PG that have OH groups to form esters. Tr. 430:22−31:1, 1077:25−78:6.

 Second, in bendamustine, the nitrogen mustard group is attached to a benzene ring,

 while in cyclophosphamide, the group is attached to a phosphoramide. Tr.

 1075:4−25. Because it is attached to a benzene ring in bendamustine, a POSITA

 would have expected nucleophiles such as PEG and PG to accelerate degradation

 at the nitrogen mustard group via the formation of an unstable aziridinium ring.

 Tr. 1037:19−41:16, 1058:12−17, 1060:2−9; PTX-0376 at

 JDG_BENDA_00002265; PTX-1010 at TEVABEND00296748. But in

 cyclophosphamide, the phosphoramide deactivates the nitrogen mustard group and

 cyclophosphamide consequently does not degrade by forming the aziridinium ring

 in a liquid formulation before administration. Tr. 1076:1−77:24; PTX-0991 at

 TEVABEND00290978; PTX-0993 at TEVABEND00291516.

       Neither Alam nor Drager used an antioxidant in their exemplary or preferred


                                         16
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 19 of 70 PageID #: 14449




 formulations. Tr. 1458:2−58:23.

                            4)    Rowe, Handbook of Pharmaceutical Excipients
                                  (DTX-0160)

       Rowe’s Handbook of Pharmaceutical Excipients disclosed that PEG is

 susceptible to oxidation and that one can use an antioxidant to prevent such

 oxidation. DTX-0160_0011; Tr. 486:7−24.

                            5)    Boylan (DTX-0063)

       Boylan disclosed a list of “some of the most commonly used antioxidants in

 pharmaceutical injectable formulations” including monothioglycerol.

 DTX-0063_0019, 0020; Tr. 487:12−18. Boylan also disclosed usual

 concentrations for each of the listed antioxidants. DTX-0063_0020; Tr.

 487:18−19. Monothioglycerol is FDA-approved. Tr. 340:20−23.

              2.     Conclusions of Law

       I find that Defendants have not established by clear and convincing evidence

 that a POSITA would have had reason to combine the limitations recited in the

 asserted patents’ formulation claims. Although Defendants persuaded me that a

 POSITA would have had reason to try to develop a non-aqueous liquid

 bendamustine formulation, they failed to establish by clear and convincing

 evidence that a POSITA would have used in that formulation the PEG and PG

 solvents, PEG:PG ratios, antioxidant, concentrations of bendamustine, or PG ester

 stability limitations recited in the asserted claims. I do not find Plaintiffs’ evidence

                                           17
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 20 of 70 PageID #: 14450




 of secondary considerations to establish nonobviousness, but I find Defendants’

 failure of proof with respect to Graham’s primary factors in this case to be

 dispositive and that therefore the formulation claims are not invalid under § 103.

                      a.    Non-Aqueous Liquid Bendamustine Formulation

       Every asserted formulation claim requires a non-aqueous liquid formulation.

 Due to bendamustine’s instability in water, the prior art used a lyophilized form of

 bendamustine. Tr. 404:9−18, 1357:13−19. But, as discussed above, lyophilization

 had known disadvantages. To avoid lyophilization while still avoiding the use of

 water, a POSITA would have been motivated to create a non-aqueous liquid

 bendamustine product. In fact, as can be seen in Olthoff and Drager, other

 inventors sought to create non-aqueous liquid bendamustine formulations before

 the priority date.

                      b.   Use of PEG and PG
       The claimed non-aqueous liquid bendamustine formulations contain the

 solvents PEG and PG. Defendants argue that Olthoff, Drager, and Alam would

 have motivated a POSITA to use PEG and PG with bendamustine. D.I. 378 at 13,

 16.

                           1)    Olthoff and Drager

       Viewed in isolation, Olthoff would have led a POSITA to use PEG and PG

 in a liquid bendamustine formulation. D.I. 378 at 13; DTX-0094_0014; Tr.


                                          18
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 21 of 70 PageID #: 14451




 412:3−18, 413:4−13. Olthoff provided a short, finite list of solvent options that

 included PEG and PG. Specifically, Olthoff reported that bendamustine is stable

 in monovalent alcohols and polyols, DTX-0094_0012−13; Tr. 410:6−11:8,

 1084:13−86:11; and the disclosure of “polyols” would have given a POSITA just

 three polyol options: PEG, PG, and glycerol, Tr. 413:4−13. Plaintiffs dispute that

 assertion, D.I. 371 at 20−23, but Plaintiffs’ expert himself limited polyols to those

 three options in a patent application that he submitted in 2009, see DTX-

 0764_0011 (“Preferably the water soluble plasticizer is selected from the group

 consisting of polyols (glycerin [i.e., glycerol], propylene glycol, polyethylene

 glycols) . . . .”). His response when confronted with that disclosure at trial was:

 “Yes, but I didn’t -- at that time I didn’t know that I would be sitting here today.”

 Tr. 1575:2−76:1. Moreover, while I agree with Plaintiffs that Olthoff would have

 taught a POSITA also to consider monovalent alcohols, D.I. 371 at 21, Plaintiffs

 only list four monovalent alcohols that a POSITA would have considered using

 with bendamustine, D.I. 361 ¶ 73. Olthoff thus would have left a POSITA with

 three polyols and four monovalent alcohols as options. By providing a finite list,

 Olthoff would have made using PEG and PG obvious to try because a POSITA

 would face only “a finite number of identified, predictable solutions.” KSR, 550

 U.S. 398 at 421.

       Drager, however, teaches away from Olthoff’s teaching of using polyols


                                           19
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 22 of 70 PageID #: 14452




 such as PEG and PG alone with bendamustine. As noted, Drager determined that

 the “results described in [Olthoff] were not reproducible.” DTX-0073 at 2:62−64,

 3:1−2. And Drager’s data showed that bendamustine in 99% PG degraded almost

 completely after eight weeks at 25°C and more than 20% at 5°C after one year.

 DTX-0073 at Fig. 3; Tr. 1378:9−80:5. As Plaintiffs’ expert, Dr. Siepmann,

 credibly testified, a POSITA would have considered 20% degradation after just

 one year at 5℃ to be “not good.” Tr. 1379:25−80:5.

       Drager disclosed combining bendamustine with aprotic solvents as a means

 of reducing such degradation. DTX-0073 at 3:3−10, 3:21−25; Tr. 581:19−82:12.

 Drager also allowed for combining bendamustine with a mixture of aprotic

 solvents and protic solvents, including PEG and PG. DTX-0073 at 3:3−10,

 3:36−48, 4:18–24; Tr. 601:11−17. But Drager stated that the concentration of

 protic solvents should be kept at 90%—and preferably lower—to limit

 degradation. DTX-0073 at 3:49−4:25; Tr. 1393:3−22. Drager specifically showed

 that a formulation containing 66% DMA and 34% PG is stable. DTX-0073 at

 Table II; Tr. 436:16−37:15.

       Defendants assert that Drager taught the use of aprotic solvents because they

 have no OH groups and that, therefore, Drager would have motivated a POSITA to

 use solvents with a low number of OH-groups. Tr. 431:20−23, 437:8−15. They

 argue that “[w]hile Drager claimed a formulation containing a polar aprotic solvent


                                         20
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 23 of 70 PageID #: 14453




 (DMA) and a polar protic solvent (PG), a POS[IT]A would be motivated to

 remove DMA from the formulation because DMA has been known to cause

 problems in formulations.” D.I. 379 ¶ 65; D.I. 378 at 14–15. According to

 Defendants, because DMA was the only aprotic solvent listed by Drager that is

 “used in FDA products,” D.I. 378 at 15, a POSITA would turn to protic solvents

 like PEG that have a relatively low number of OH groups. D.I. 379 ¶ 67; D.I. 378

 at 21.

          Drager, however, teaches away from the use of only protic solvents.

 Therefore, Drager would not have motivated a POSITA to replace DMA with a

 low-OH protic solvent. Defendants and their expert conceded that neither Drager’s

 disclosures nor its examples taught using exclusively protic solvents. Tr. 583:1–

 83:10, 1886:17–19. Instead, Drager taught the use of an aprotic solvent with

 bendamustine to avoid degradation by nucleophiles like PEG and PG. Moreover,

 Drager disclosed numerous alternative aprotic solvents that could potentially

 replace DMA. DTX-0073 at 3:9–14; Tr. 1395:7–14. And DMA was not the only

 aprotic solvent in an FDA-approved product. The prior art reference Strickley, for

 example, disclosed that the aprotic solvents NMP and DMSO had been

 commercially used. PTX-0569 at JDG_BENDA_00003311–14; Tr. 1390:19−24.

          A POSITA in 2010 reading Olthoff and Drager thus would have found that

 Olthoff taught combining bendamustine with polyols including PEG and PG, but


                                           21
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 24 of 70 PageID #: 14454




 that Drager taught away from using protic solvents, such as PEG and PG, alone

 with bendamustine. “Where the prior art contains apparently conflicting teachings

 (i.e., where some references teach the combination and others teach away from it)

 each reference must be considered for its power to suggest solutions to an artisan

 of ordinary skill . . . consider[ing] the degree to which one reference might

 accurately discredit another.” Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157,

 1165 (Fed. Cir. 2006) (internal quotation marks and citation omitted).

       After considering the two references, I find that a POSITA would have

 credited Drager’s data and conclusions over those in Olthoff. Drager expressly

 asserted that the “results described in [Olthoff] were not reproducible.” DTX-0073

 at 2:62–64. And Drager used high-performance liquid chromatography (HPLC) to

 make its determinations while Olthoff used thin-layer-chromatography (TLC).

 Plaintiffs assert, and Defendants do not dispute, that HPLC is more reliable than

 TLC because of its superior sensitivity and ability to resolve impurities. Tr.

 1074:4–75:3, 1086:17–20, 1380:14–25, 1511:5–11. Moreover, in the decades

 between Olthoff’s publication in 1983 and the priority date in 2010, Olthoff’s

 formulations were never used, suggesting that POSITAs generally did not rely on

 Olthoff. DTX-0073 at 2:19–29. “The elapsed time between [Olthoff] and the

 [asserted] patent’s filing date evinces that the [asserted] patent’s claimed invention

 was not obvious to try.” Leo Pharm. Prod., Ltd. v. Rea, 726 F.3d 1346, 1356 (Fed.


                                           22
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 25 of 70 PageID #: 14455




 Cir. 2013). Thus, a POSITA looking at Olthoff and Drager would have followed

 Drager’s teaching not to use protic solvents such as PG and PEG alone with

 bendamustine.

                           2)     Alam

       Defendants also argue that Alam’s disclosure of mixing cyclophosphamide

 with PEG and PG would have motivated a POSITA to use those solvents with

 bendamustine because both bendamustine and cyclophosphamide have nitrogen

 mustard groups. D.I. 378 at 16. But two structural differences between

 cyclophosphamide and bendamustine that effect how they degrade when they are

 combined with PEG and PG would have discouraged a POSITA from relying on

 Alam in formulating bendamustine. First, unlike bendamustine, cyclophosphamide

 does not have a carboxylic acid group and thus does not undergo an esterification

 reaction when it is combined with PEG or PG. Tr. 1077:25–78:6, 1421:1–5.

 Second, because the nitrogen mustard group in bendamustine is attached to a

 benzene ring, while in cyclophosphamide it is attached to a phosphoramide,

 cyclophosphamide degrades differently at the nitrogen mustard group than

 bendamustine does. Tr. 1077:4-1077:24; PTX-0991 at TEVABEND00290978;

 PTX-0993 at TEVABEND00291516. Defendants’ expert, Dr. Pinal, did not point

 to any prior art references to support his contrary conclusion that “the nitrogen

 group in the two molecules are exactly the same.” Tr. 423:7–13, 504:21–05:5.


                                          23
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 26 of 70 PageID #: 14456




       I find therefore that a POSITA in 2010 would not have viewed

 cyclophosphamide as a relevant comparator for bendamustine reactions, Tr.

 1078:7–11, and would not have considered Alam in formulating a stable

 bendamustine formulation, Tr. 1420:10–21:5.

                                       ****

       In sum, Defendants have not proven by clear and convincing evidence that

 Olthoff, Drager, and Alam would have motivated a POSITA to use PEG and PG to

 create a non-aqueous liquid bendamustine formulation. Although Olthoff taught

 using polyols such as PEG and PG with bendamustine, Drager teaches away from

 the use of protic solvents such as PEG and PG alone with bendamustine and a

 POSITA would credit Drager’s teaching over Olthoff’s. Moreover, a POSITA

 looking to solve the degradation problem in bendamustine would not have

 considered Alam in formulating a liquid bendamustine product because Alam

 concerned a compound that degrades differently than bendamustine when

 combined with PEG and PG.

                    c.    Use of Claimed PEG:PG Ratios

       Every asserted formulation claim requires a PEG:PG ratio that falls between

 95:5 and 75:25. Defendants argue that the claimed PEG:PG ratios would have

 been obvious “in light of Alam’s express disclosure of the entire range from 10:90

 to 90:10.” D.I. 378 at 19–20. But as explained above, the prior art would not have


                                         24
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 27 of 70 PageID #: 14457




 motivated a POSITA to use PEG and PG in the first place. Also, even if a

 POSITA had chosen to use PEG and PG, it would not have relied on Alam because

 Alam concerned a compound that degrades differently than bendamustine in

 reaction to PEG and PG. Finally, the claimed formulations use more PEG than PG

 whereas Alam preferred using more PG than PEG, DTX-0056 at 4:6–12, and a

 POSITA in 2010 would have known that PEG would cause more degradation at

 bendamustine’s nitrogen mustard group than PG due to PEG oxidation. Tr.

 1054:5–59:11; PTX-0999 at TEVAVEND00292131; PTX-0997 at

 TEVABEND00291955. Thus, Alam did not make obvious the PEG:PG ratios

 recited in the asserted formulation claims.

                    d.     Use of An Antioxidant

       Every asserted claim requires an antioxidant and one asserted claim requires

 that the antioxidant be monothioglycerol. Assuming a POSITA had chosen to use

 a 90% PEG and 10% PG bendamustine formulation, that POSITA would have

 been motivated to curb PEG oxidation: a process in which PEG accelerates the

 esterification reaction. Tr. 484:15–85:11, 1416:11–18:12; PTX-0669 at

 TEVABEND00294275; PTX-0623 at TEVABEND00289470.

       Defendants argue that Boylan and Rowe would have motivated a POSITA to

 solve the oxidation problem with an antioxidant. D.I. 378 at 22–23. They assert

 that Rowe taught a POSITA to inhibit the oxidation of PEG with the inclusion of a


                                          25
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 28 of 70 PageID #: 14458




 suitable antioxidant and that Boylan taught using specific antioxidants, including

 monothioglycerol. D.I. 378 at 23; Tr. 486:7–24, 488:7–9, 505:11–06:7, 543:2–5;

 DTX-0160_0011; DTX-0063_0020. Defendants also note that monothioglycerol

 is “very commonly used,” and is FDA-approved for injectable products. D.I. 378

 at 23. 3
       2F




            Other prior art references, however, teach away from the use of antioxidants.

 See Tr. 1452:20–53:21; Note for Guidance, European Agency for the Evaluation of

 Medicinal Products, PTX-0629 at TEVABEND00290713, TEVABEND00290720

 (“Antioxidants should only be included in a formulation if it has been proven [t]hat

 their use cannot be avoided.”); Pharmaceutical Preformulation and Formulation,

 Interpharm, PTX-0391 at JDG_BENDA_00000415 (stating that antioxidant use “is

 now in decline” and that “[a] preferred method of preventing oxidation [over

 antioxidants] is simply to exclude oxygen”). Moreover, none of the four approved

 injectable products in the prior art that contained PEG included an antioxidant. Tr.

 600:4–6, 1454:24–55:17; PTX-0722 (Ativan); PTX-0718 (Busulfex); PTX-0720

 (Robaxin); PTX-0569 at JDG_BENDA_00003308 (VePesid). In addition, the



 3
   Defendants also assert that Drager taught “the use of antioxidants in the
 formulation.” D.I. 378 at 22. They did not, however, request a finding of fact on
 this point and none of Drager’s preferred or exemplary formulations contained an
 antioxidant. Drager mentioned that the invention may include other excipients
 such as an antioxidant, DTX-0073 at 7:1−18, claim 5, but it did not encourage a
 POSITA to use an antioxidant.
                                              26
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 29 of 70 PageID #: 14459




 liquid bendamustine examples in Defendants’ prior art references do not include

 antioxidants: Olthoff’s liquid bendamustine formulation with PG had no

 antioxidant, DTX-0094 at JDG_BENDA_00002313; Tr. 1457:5–12, and neither

 Alam nor Drager used an antioxidant in their exemplary formulations, Tr. 1458:2–

 58:23. Accordingly, I find that Defendants did not establish by clear and

 convincing evidence that the combination of Boylan and Rowe would have

 motivated a POSITA to use an antioxidant.

                     e.    Use of the Claimed Bendamustine Concentrations

       Claim 5 of the #831 patent requires a bendamustine concentration of “from

 about 25 mg/mL to about 50 mg/mL.” DTX-0006_0009. Defendants argue that

 “[t]here was nothing special or unobvious about [that] concentration range” in

 view of the Treanda® Label and Olthoff. D.I. 378 at 25.

       First, Defendants assert that the lyophilized Treanda® Label would have

 motivated a POSITA to use the claimed concentrations because a POSITA would

 have multiplied the 120 mg/m2 dose for NHL patients disclosed in the lyophilized

 Treanda® Label, DTX-0848_0001, by the average body-surface-area of a human,

 2.0 m2, to get a 240 mg total dosage, D.I. 378 at 25–26. According to Defendants,

 the POSITA then would have placed that dose in a common vial size of either 5

 mL or 10 mL to arrive at a concentration of either 24 or 48 mg/mL. D.I. 378 at 26.

 Defendants, however, offered no evidence establishing why a POSITA would have


                                         27
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 30 of 70 PageID #: 14460




 combined a dosage for a lyophilized bendamustine formulation with a particular

 vial size when making a liquid bendamustine formulation.

       Second, Defendants argue that Olthoff would have motivated a POSITA to

 reach the claimed concentration because “Olthoff disclosed and claimed [PG-only]

 liquid bendamustine formulations containing ‘concentrations of 25 mg/m[L] to 100

 mg/m[L],’” D.I. 378 at 25, and Olthoff disclosed that bendamustine’s solubility in

 PG was very high, 125 mg/mL, D.I. 378 at 26. Defendants assert that “[w]hile the

 prior art did not disclose bendamustine’s solubility in PEG, . . . solubility is an

 inherent (i.e. intrinsic) property” that can be discovered through routine testing,

 and given the high 125 mg/mL solubility in PG, a POSITA “would understand that

 by adding PEG to PG, the solubility would drop from 125 to a lower value, and

 that at ten percent PG and 90 percent PEG, it would be possible to make a solution

 with a concentration of 25 milligrams per milliliter.” D.I. 378 at 26–27.

       But as explained above, Defendants have not established a motivation to use

 PEG and PG in the first place. Thus, even assuming that a POSITA could have

 found bendamustine’s solubility in PEG through routine testing, Defendants did

 not establish by clear and convincing evidence that a POSITA would have been

 motivated to conduct such testing. As Plaintiffs note, Defendants’ expert “testified

 only that the POS[IT]A would have considered it ‘possible’ to dissolve 25 mg/mL

 bendamustine in 90:10 PEG:PG at room temperature, far short of establishing


                                           28
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 31 of 70 PageID #: 14461




 motivation” to use PEG. D.I. 371 at 43.

       Moreover, Defendants fail to explain why a POSITA would believe that

 bendamustine would have a lower solubility in PEG and PG as opposed to in PG

 alone based only on bendamustine’s high solubility in PG. In choosing a

 concentration, a POSITA would have required that the bendamustine concentration

 remain below the formulation’s bendamustine solubility limit so that the

 bendamustine would completely dissolve and dangerous precipitation would not

 occur. Tr. 591:19–92:7, 593:23–94:4, 1434:13–35:9, 1435:10–25, 1472:12–14;

 PTX-0667 at TEVABEND00293319. Because a POSITA would want to avoid

 such precipitation, it would likely not combine bendamustine with a 90% PEG and

 10% PG formulation based on bendamustine’s solubility in PG alone.

                     f.     PG Ester Stability Limitations

       Finally, certain asserted formulation claims contain a stability limitation, i.e.,

 a maximum amount of degradants called PG esters that the composition can have

 after storage for a set time period at a set temperature. For example, claims 2, 3,

 and 5 of the #831 patent recite compositions having “less than or equal to 0.11%

 PG esters at about 1 month of storage at about 5°C.” #831 patent at claims 2, 3, 5.

       Defendants argue that the stability limitations are an inherent property

 because at least one obvious formulation in the asserted claims would naturally

 result in the required PG ester levels. D.I. 378 at 27. But “[t]o prove that a claim


                                           29
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 32 of 70 PageID #: 14462




 limitation is inherent in the prior art, [the challenger] must show . . . [not only] that

 the limitation at issue is necessarily present, or the natural result of the

 combination of elements,” but also that the combination of elements that naturally

 result in the limitation is “explicitly disclosed by the prior art.” Par Pharm., Inc. v.

 Twi Pharm., Inc., 120 F. Supp. 3d 468, 473 (D. Md.), aff’d, 624 F. App’x 756

 (Fed. Cir. 2015) (emphasis added) (internal quotation marks omitted); see also D.I.

 378 at 28 (“Once an embodiment is shown to be obvious, any corresponding data

 can be used to show that the stability property is inherent.” (emphasis added)).

 Because I find that the combination of elements that Defendants allege inherently

 result in the stability limitations is not obvious, such limitations are not obvious

 through inherency.

                      g.     Secondary Considerations

       The parties adduced at trial evidence of only one secondary consideration

 that bears on the formulation claims—commercial success. D.I. 371 at 79–80.

 Plaintiffs argue that “[s]ales of Bendeka® exceed $2 billion,” and that “Bendeka®

 halted the downward trend in bendamustine sales, despite increasing competition.”

 D.I. 371 at 79. But such evidence does not support a finding of nonobviousness.

 First, Bendeka® sells at a lower price than the prior art lyophilized Treanda®

 product. Tr. 1641:25−42:3, 1680:2−12, 1798:8−99:2. Second, Plaintiffs’ cluster




                                            30
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 33 of 70 PageID #: 14463




 of exclusivities has blocked others from entering the market. 4 Tr. 1723:24−26:1,
                                                               3F




 1730:3−7. “Where market entry by others was precluded . . . the inference of

 nonobviousness of the asserted claims, from evidence of commercial success, is

 weak.” Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 740 (Fed. Cir. 2013)

 (internal quotation marks, alterations, and citations omitted).

                                        ****

       Although the evidence of commercial success does not support a finding of

 nonobviousness, I still find that Defendants have not shown by clear and

 convincing evidence that the prior art they cited would have motivated a POSITA

 to reach the claimed formulations. As discussed above, a POSITA would have

 credited Drager over Olthoff, and Drager teaches away from the use of protic

 solvents such as PG and PEG alone with bendamustine. Moreover, a POSITA

 would not have relied on Alam in formulating bendamustine. Finally, clear and

 convincing evidence does not show that a POSITA would have relied on Boylan

 and Rowe as motivation to use an antioxidant because of the references that teach



 4
   Cephalon had an exclusive license from Fujisawa to develop bendamustine in the
 U.S. DTX-1230_0001, _0002, _0019; Tr. 1226:24−27:1, 1263:21−25,
 1233:18−34:25. Also, in 2008, lyophilized Treanda® obtained seven years of
 orphan drug exclusivity (ODE) and an additional six months of pediatric
 exclusivity. Tr. 1723:24−26:1. Bendeka® also received ODE. Eagle Pharm.,
 2018 WL 3838265, at *1. Thus, Bendeka® received seven years of exclusivity
 that would prevent generics from entering the market until 2022. Tr.
 1723:24−26:1.
                                           31
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 34 of 70 PageID #: 14464




 away from the use of antioxidants in injectable formulations. And the Treanda®

 Label and Olthoff would not have motivated a POSITA to reach the claimed

 concentrations.

       C.     Obviousness of the Asserted Administration Claims

              1.    Findings of Fact

                     a.     The Priority Date

       The parties agree that the priority dates for the asserted administrations

 claims are (1) March 20, 2012 for claim 22 of the #568 patent, and (2) July 10,

 2012 for the remaining administration claims. D.I. 332; Tr. 2015:10-16.

                     b.     Definition of the Relevant POSITA

       The parties agree that a POSITA would have had the skills, education, and

 expertise of a team of individuals working together to develop a safe and effective

 administration protocol for a cytotoxic parenteral 5 drug product. Such a team
                                                   4F




 would have included individuals with doctoral degrees in pharmaceutics,

 pharmaceutical sciences, pharmacology, pharmacokinetics, pharmacodynamics, or

 related fields, with at least two years of post-graduate experience in developing

 protocols for pharmaceutical administration, or master’s or bachelor’s degrees in

 similar fields of study, with a commensurate increase in their years of post-



 5
  In the pharmaceutical field, “parenteral” typically refers to products that are
 administered by injection. Tr. 407:6–8.
                                          32
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 35 of 70 PageID #: 14465




 graduate experience. Such a team would have been familiar with a variety of

 issues relevant to administering liquid injectable drug products, including, among

 other things, toxicity, solubility, pharmacokinetics, and pharmacodynamics. Such

 a team would have included at least one individual with a medical degree with

 experience in treating patients with CLL and NHL. PDX-2-4; Tr. 1112:4-20,

 1293:22−94:9, 1233:1−17, 2014:22−15:2.

                     c.     Content of the Asserted Administration Claims

       The asserted administration claims recite methods of treating CLL or NHL 6    5F




 with a liquid bendamustine composition. #568 patent at claims 11, 18, 22; #887

 patent at claim 13. Certain claims require administering the bendamustine

 composition on days one and two of a 21-day cycle for NHL, #568 patent at claim

 18, or on days one and two of a 28-day cycle for CLL, #568 patent at claim 11.

 One claim requires a bendamustine dose of “about 25 mg/m2 to about 120 mg/m2.”

 #887 patent at claim 13.

       The asserted administration claims also specify administration times, the

 longest time being “about 15 minutes or less.” See e.g., #568 patent at claim 22;

 #887 patent at claim 13. They also specify administration volumes that are all 100

 mL or less. See e.g., #399 patent at claim 13. Finally, certain claims specify post-



 6
  Two claims recite, more generally, a “method of treating cancer or malignant
 disease.” #399 patent at claims 13, 15.
                                          33
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 36 of 70 PageID #: 14466




 dilution bendamustine concentrations ranging from 0.05 mg/mL to 12.5 mg/mL.

 See e.g., #568 patent at claims 11, 18.

                     d.     Content of the Prior Art

       Defendants argue that eight prior art references would have motivated a

 POSITA to combine the elements of the claimed administration with a reasonable

 expectation of success: Palepu 2011, the Treanda® Label, Preiss 1985, Preiss

 1998, Schöffski 2000a, Schöffski 2000b, Barth, and Glimelius. 7 D.I. 378 at 53.
                                                                6F




                           1)     Palepu 2011 (DTX-0984)

       Palepu 2011 is the published application that led to the asserted formulation

 patents. Tr. 546:25−47:17. The parties have stipulated that Palepu 2011 disclosed

 the formulations claimed in the asserted formulation and administration claims.

 D.I. 320 ¶ 6.

                           2)     Treanda® Label (DTX-0993 and DTX-1202)

       The Treanda® Label, published in April 2009, D.I. 307-1 ¶ 247, disclosed

 two FDA-approved liquid bendamustine composition dosing schedules: (1) for

 CLL, intravenous (IV) infusion at a dose of 100 mg/m2 over 30 minutes on days



 7
  Defendants also cite Olthoff to argue that the asserted administration claims were
 obvious, but the arguments regarding Olthoff were advanced only by Dr. Yates, an
 admitted non-formulator, and an expert that all Defendants but Apotex rejected.
 Tr. 918:11−17, 920:19−22:13. Dr. Yates is a professional witness with limited
 relevant experience who has testified repeatedly for Apotex. Tr. 908:17−13:12. I
 did not find his testimony credible and do not rely on it.
                                           34
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 37 of 70 PageID #: 14467




 one and two of a 28-day cycle for up to six cycles, Tr. 648:3−9; DTX-0993_0001;

 DTX-1202_001; and (2) for NHL, IV infusion at a dose of 120 mg/m2 over 60

 minutes on days one and two of a 21-day cycle for up to eight cycles, DTX-

 0993_0001; DTX-1202_001; Tr. 648:3−9.

       The Treanda® Label required the administration of Treanda® in a volume

 of 500 mL, Tr. 652:13−16; DTX-1202_002, with a post-dilution bendamustine

 concentration of 0.2–0.6 mg/mL bendamustine, DTX-0993_0002; DTX-1202_003;

 Tr. 652:21−23.

                          3)    Preiss 1985 (DTX-0320; DTX-0985)

       Preiss 1985 disclosed the results of a pharmacokinetic analysis of

 bendamustine. DTX-0320_0002; Tr. 658:25−59:2, 1119:18−20. A

 pharmacokinetic analysis is a preliminary study in which a new drug is

 administered to a small number of patients to determine the Cmax and area under

 the curve (AUC). The Cmax is the peak concentration of the drug in the

 bloodstream; the AUC is the patient’s total exposure to the drug. Tr. 659:3−15,

 847:8−24, 1114:2−7, 1120:18−25. Pharmacokinetic studies are not designed to

 assess a drug’s safety. Tr. 724:7−12, 1120:8−25.

       Preiss 1985 administered bendamustine intravenously for three minutes to

 seven patients with various cancers. DTX-0320_0002; Tr. 659:23−60:2,

 723:16−24:3. Preiss 1985 administered an average total dose of 280 to 375 mg.


                                         35
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 38 of 70 PageID #: 14468




 Preiss 1985 reported “only rather mild side effects” at those doses. DTX-

 0320_0006; Tr. 664:6−20, 1123:9−22.

                           4)    Preiss 1998 (DTX-0991)

       Preiss 1998 investigated bendamustine’s clinical pharmacology and defined

 bendamustine’s maximum tolerated dose (MTD) and dose limiting toxicities

 (DLT). DTX-0991_0002; Tr. 674:16−25. The MTD of a drug is a tolerable dose

 without severe or life-threatening toxicities; it differs from a recommended dose

 for clinical use. Tr. 1126: 9−11. DLTs are severe or life-threatening side effects.

 Tr. 674:23−75:1, 1126:12−23. Preiss 1998 administered bendamustine to more

 than 50 patients with various cancers. DTX-0991_002. Preiss 1998 was not

 designed to evaluate the safety of an infusion protocol. Tr. 730:22−31:1,

 731:8−21.

       Preiss 1998 administered three-to-ten-minute one-time infusions of

 bendamustine in doses ranging from 54 to 226 mg/m2. It also administered three-

 to-ten-minute infusions on four consecutive days in doses ranging from 20 to 88

 mg/m2. DTX-0987_005. Preiss 1998 concluded that “only mild toxicity occurred

 even at high doses (> 200mg/m2 b-hydrochloride per cycle).” DTX-0991_0004;

 Tr. 676:19−25. Preiss 1998 reported “disorientation” and a “vegetative neurotoxic

 effect” after the one-time infusions of 175 mg/m2 and 215 mg/m2 doses. DTX-

 991_0004, _0005.


                                          36
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 39 of 70 PageID #: 14469




                           5)     Schöffski 2000a (DTX-0987)

       Schöffski 2000a administered bendamustine over 30 minutes and compared

 its results to the three-to-ten-minute infusions disclosed in Preiss 1998. DTX-

 0987_0002,_0005; Tr. 678:4−14. Schöffski 2000a reported that some side effects

 from its 30-minute infusions were comparable to those observed with the three-to-

 ten-minute infusions in Preiss 1998. DTX-0987_0005,_0006; Tr. 678:10−79:5.

                           6)    Schöffski 2000b (DTX-0988)

       Schöffski 2000b administered 60 to 80 mg/m2 of bendamustine in 30

 minutes. DTX-0988_0001−03; Tr. 679:20−22. Schöffski 2000b observed side

 effects that were comparable to those observed in Schöffski 2000a. DTX-

 0988_0005. Schöffski 2000b’s authors did not “observe confusion or other signs

 of neurotoxicity when giving the drug as a repeated 30-min i.v. infusion.” DTX-

 0988_0005.

                           7)    Barth 2010 (DTX-1004)

       Barth suggested administering bendamustine in a solvent volume of 100 to

 250 mL. DTX-1004_0005; Tr. 658:12−20, 681:21−83:8. Barth explained that

              [t]he 30-minute short infusion [of bendamustine] that is
              practiced in Germany can be readily achieved with
              infusion volumes of 100 to 250 m[L] 0.9% NaCl.
                     It is unclear why the American prescribing
              information specifies 500 m[L] 0.9% NaCl or a final
              concentration of 0.2-0.6 mg/m[L] . . . . A short infusion
              with such volume is difficult to implement.


                                          37
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 40 of 70 PageID #: 14470




 DTX-1004_0005; Tr. 682:9−83:2. Barth did not disclose any study or data. DTX-

 1004_0005; Tr. 1157:22−59:18.

                           8)     Glimelius (DTX-0079)

       Glimelius disclosed the administration of 5-Fluorouracil to treat colorectal

 cancer as an infusion lasting ten to 20 minutes using a 50 to 100 mL mini-bag.

 DTX-0079_0001, _0002. Mini-bags are small standard size bags. Tr. 554:2−9.

              2.    Conclusions of Law

       Defendants did not establish by clear and convincing evidence that a

 POSITA would have been motivated to combine the prior art references to arrive at

 the claimed administrations with a reasonable expectation of success. Although

 the prior art would have motivated a POSITA to reach the claimed formulation,

 dose, and dosing schedule, and although Plaintiffs’ proffered secondary indicia of

 nonobviousness were of little or no probative value, I find that the prior art would

 not have motivated a POSITA to reach the remaining claim limitations, and thus

 the claims as a whole are not obvious.

                     a.     Formulation, Dose, and Dosing Schedule

       The parties agree that Palepu 2011, the published application that led to the

 asserted formulation patents, disclosed before the priority date the formulations

 found in the asserted administration claims. D.I. 320 ¶ 6. But Plaintiffs argue that

 Defendants have not shown that a POSITA would have been motivated to select


                                          38
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 41 of 70 PageID #: 14471




 Palepu 2011’s formulations for the administrations recited in the asserted claims.

 D.I. 371 at 48. Palepu 2011 itself, however, established a motivation to use its

 formulations: it touted advantages of its disclosed formulations including “that

 they have substantially improved long term stability when compared to currently

 available formulations” and that they “are advantageously ready to use or ready for

 further dilution” and thus “[r]econstitution of lyophilized powder is not required.”

 DTX-0984_0002 at [0007]; Tr. 889:8−90:3. It is undisputed that a POSITA would

 have wanted to use a stable and ready-to-use formulation as part of an improved

 administration method.

       A POSITA also would have been motivated to combine Palepu 2011 with

 the Treanda® Label to come up with the claimed doses and dosing schedule.

 Palepu 2011 instructed administering its formulations in accordance with the

 Treanda® dosing schedule. DTX-0984_0004 at [0044]; Tr. 856:8−9. And the

 Treanda® Label taught similar doses and the same dosing schedules as those in the

 asserted administration claims. DTX-0993_0001; DTX-1202_0001; Tr.

 654:18−21, 695:10−20. The required dose found in the claims is about 25 mg/m2

 to about 120 mg/m2 and the Treanda® Label requires doses of 100 mg/m2 or 120

 mg/m2. #887 patent at claim 13; DTX-0993_0001; DTX-1202_0001. Also, the

 dosing schedule recited in the claims is the same as the Treanda® Label’s

 schedule: (1) for CLL, infusion on days one and two of a 28-day cycle, #568 patent


                                          39
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 42 of 70 PageID #: 14472




 at claim 18; DTX-0993_0001; DTX-1202_001; Tr. 648:3−9; and (2) for NHL, IV

 infusion on days one and two of a 21-day cycle, #568 patent at claim 11; DTX-

 0993_0001; DTX-1202_001; Tr. 648:3−9.

       That said, the asserted administration claims require administering each

 bendamustine dose in faster times, in lower volumes, and at higher post-dilution

 concentrations than the Treanda® Label requires. The question thus remains

 whether a POSITA would have been motivated to reach the claimed administration

 times, volumes, and concentrations.

                     b.    Administration Times, Volumes, and Post-Dilution
                           Concentrations

       All asserted claims require administering bendamustine in 15 minutes or

 less, with some requiring ten minutes or less. All asserted claims also require

 administering bendamustine in a volume of 100 mL or less, with some claims

 requiring about 50 mL. Finally, all but one of the asserted administration claims

 require post-dilution bendamustine concentrations ranging from 0.05 to 12.5

 mg/mL. 87F




       Defendants argue that the claimed administration times were obvious under

 the Preiss and Schöffski studies; that the claimed administration volumes are




 8
  Claim 13 of the #887 patent, the only claim asserted against Slayback, does not
 have a concentration limitation. D.I. 362 at 3.
                                          40
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 43 of 70 PageID #: 14473




 obvious under the Preiss studies, Barth, and Glimelius; 9 and that the claimed post-
                                                         8F




 dilution concentrations are obvious under the Preiss studies and the Treanda®

 Label. Defendants also contend that Eagle’s post-invention statements corroborate

 Defendants’ assertion that the Preiss studies would have motivated a POSITA to

 use shorter administration times, lower volumes, and higher concentrations.

                           1)     The Preiss Studies

       Defendants argue that the Preiss studies support a finding that the claimed

 administration times, volumes, and concentrations are obvious. First, Defendants

 argue that a POSITA would have been motivated to administer bendamustine in 15

 minutes or less because Preiss 1985 and Preiss 1998 disclosed that administration

 of bendamustine in three-to-ten minutes was well-tolerated in humans and

 Schöffski 2000a and 2000b disclosed that the safety results of 30-minute

 bendamustine administrations were consistent with Preiss’s three-to-ten-minute

 infusions. D.I. 378 at 39−40. Second, Defendants assert that the Preiss studies

 render the claimed volumes of 100 mL or less obvious because, although the Preiss

 references did not disclose a volume, a POSITA would have known based on

 Preiss’s three-to-ten-minute time constraint and typical infusion rates that the


 9
   Relying on the testimony of Dr. Yates, Defendants also cite Olthoff to argue that
 the claimed volumes were obvious. D.I. 378 at 43. As noted above, I did not find
 Dr. Yates’s testimony to be credible and will not rely on it. Moreover, Olthoff’s
 example bendamustine formulation did not use PEG and, as explained above,
 Drager discredited Olthoff’s data. DTX-0094_0015; Tr. 923:14−24.
                                          41
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 44 of 70 PageID #: 14474




 studies infused similar volumes. D.I. 378 at 42. Third, Defendants contend that

 Preiss rendered the claimed concentrations of 0.05 to 12.5 mg/mL obvious because

 Preiss 1985 likely used a concentration of 5.6 mg/mL. D.I. 378 at 46.

       I find, however, that the Preiss studies would not have motivated a POSITA

 to reach the claimed administration times, volumes, or concentrations because (1) a

 POSITA would not have relied on the Preiss studies to determine a safe and

 effective infusion time, volume, or concentration for bendamustine, (2) subsequent

 prior art taught away from Preiss’s three-to-ten-minute infusions, and (3)

 Defendants only hypothesize that the Preiss studies used volumes and

 concentrations similar to those in the claimed administrations.

                                 a)     A POSITA would not have relied on the
                                        Preiss studies to determine a safe
                                        administration.

       As an initial matter, Preiss 1985 and Preiss 1988 were not designed to

 evaluate safety, and thus a POSITA would not have relied on the Preiss studies to

 determine a safe infusion time, volume, or concentration. Tr. 724:7−12,

 730:22−31:1, 731:8−21. Moreover, the Preiss studies did not provide enough data

 points or information to allow a POSITA to rely on them for safety information.

 Preiss 1985 tested only seven patients with various cancers, DTX-320_0002; Tr.

 723:16−24:3, 1122:20−22; it did not discuss how it collected side effect

 information, including the number or timing of observations, the side effects being


                                          42
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 45 of 70 PageID #: 14475




 observed, or a grading system, Tr. 724:14−28:16; and it neither specified which of

 the seven patients in the study had side effects nor distinguished between IV and

 oral side effects, Tr. 728:8−20. A POSITA would not have concluded that side

 effects would not be present in a larger population, Tr. 1121:1−5, let alone the

 relevant population, Tr. 1122:20−23:8, based on a study that covered only seven

 patients with various cancers and offered no explanation of how the side effects

 were studied or which patients experienced the side effects. Preiss 1998 similarly

 tested patients with various cancers, Tr. 1125:24−26:1, and it did not disclose when

 the side effects it reported were monitored or how many times side effect

 information was collected from patients. Thus, a POSITA would not have relied

 on either Preiss study to determine the safety of a short bendamustine infusion. Tr.

 1122:14−19, 1123:9−22.

       In addition, the parties agree that the claimed administrations require

 repeated cycles, D.I. 378 at 38; D.I. 371 at 59, but the Preiss studies did not

 administer bendamustine in repeated cycles. 10 And according to Defendants’
                                                9F




 expert, “bendamustine therapy side effects result from . . . the number of cycles

 given” and “these side effects are typically more severe in subsequent cycles



 10
   Defendants cited no reference that administered bendamustine in ten minutes or
 less in repeated cycles. Tellingly, Defendants’ references that did administer
 bendamustine in repeated cycles all used 30-minute infusions. DTX-0987_0001;
 DTX-0988_0001; DTX-1004_0002, _0005; DTX-0848; PTX-0268.
                                           43
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 46 of 70 PageID #: 14476




 because there are cumulative effects on bone marrow.” Tr. 736:11−37:20. A

 POSITA would therefore not have relied on the Preiss studies to determine the

 safety of a short infusion of bendamustine administered in multiple cycles. Tr.

 1133:7−11. Moreover, neither Preiss study administered bendamustine over two

 consecutive days as the claims require. Tr. 1129:12−20.

       The Schöffski articles also would not have motivated a POSITA to rely on

 the Preiss studies to determine the safety of a short infusion time, lower infusion

 volume, or higher infusion concentration. Schöffski 2000a reported that it

 observed some side effects like those in Preiss 1998, but did not compare the

 overall incidence or severity of side effects in the two infusion protocols.

 DTX_0987_0006,_0007; Tr. 1138:21−39:19. Also, Schöffski 2000b stated that it

 observed similar side effects to those observed in Schöffski 2000a, not that it

 observed the same side effects as Preiss. And Schöffski 2000b stated that it did not

 “observe confusion or other signs of neurotoxicity when giving the drug as a

 repeated 30-min i.v. infusion,” DTX-0988_005, while Preiss 1998 reported

 “disorientation” and a “vegetative neurotoxic effect,” DTX-0991 at

 JDG_BENDA_00006920−21.

                                  b)     Subsequent prior art taught away from
                                         the Preiss infusions.

       Subsequent prior art also would have dissuaded a POSITA from relying on

 the Preiss studies. A POSITA would not have stopped with Preiss 1985 and Preiss
                                           44
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 47 of 70 PageID #: 14477




 1998; instead, it would have also considered later prior art references that used 30

 to 60 minute infusions and a 500 mL volume. “Too often the obviousness analysis

 is framed as an inquiry into whether a person of skill, with two (and only two)

 references sitting on the table in front of him, would have been motivated to

 combine . . . the references in a way that renders the claimed invention obvious.

 The real question is whether that skilled artisan would have plucked [those

 references] out of the sea of prior art and combined [them].” WBIP, LLC v. Kohler

 Co., 829 F.3d 1317, 1337 (Fed. Cir. 2016).

       The Preiss researchers themselves conducted later studies and recommended

 in subsequent papers an infusion of at least 30 minutes in 500 mL. DTX-

 0987_0001; DTX-0988_0001; PTX-0268; DTX-0982_0009; Tr. 1145:13−46:7.

 Preiss 2003—conducted by the same research group as Preiss 1985 and 1998—

 reported administration over 30 minutes in repeated cycles. PTX-0268; Tr.

 1141:21−43:15. Moreover, the Ribomustin Monograph—which set forth the

 prescription information for the German bendamustine product Ribomustin and

 was developed by a company that employed scientists involved in the Preiss and

 Schöffski studies—recommended a 30 to 60 minute infusion in 500 mL because of

 local toxicity concerns. DTX-0982_009; Tr. 1143:17−44:13, 1144:14−45:5,

 1146:8−54:4.




                                          45
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 48 of 70 PageID #: 14478




                                  c)    Defendants only hypothesize that the
                                        Preiss studies used the claimed volumes
                                        and concentrations.

       Finally, Defendants only hypothesize that the Preiss studies used similar

 volumes and concentrations as those recited in the asserted claims. With respect to

 volume, Defendants assert that although the Preiss references did not disclose a

 volume, “[b]ecause administration time and volume are related,” a POSITA would

 have known based on Preiss’s three-to-ten-minute time constraint and typical

 infusion rates that the studies infused small volumes. D.I. 378 at 42 (citations

 omitted). With respect to concentration, Defendants contend that “Preiss 1985

 administered bendamustine in a dose of 280-375 mg in a bolus, [i.e., a volume that

 the] evidence showed likely meant 50 or 100 mL,” and diluting 280 mg in 50 mL

 would result in a concentration of 5.6 mg/mL. D.I. 378 at 46. Such speculations

 about Preiss’s infusion rate and volume, however, are only based on “conclusory

 and unsupported expert testimony” and they do not support a finding of

 obviousness by clear and convincing evidence. See TQ Delta, LLC v. CISCO Sys.,

 Inc., 942 F.3d 1352, 1361 (Fed. Cir. 2019) (“In cases like InTouch, ActiveVideo,

 and DSS, we rejected obviousness determinations based on conclusory and

 unsupported expert testimony.”).

       Defendants have thus failed to establish by clear and convincing evidence

 that the Preiss studies support a finding that the claimed infusion times, volumes,

                                          46
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 49 of 70 PageID #: 14479




 and concentrations were obvious. “Whether a skilled artisan would be motivated

 to make a combination includes whether he would select particular references in

 order to combine their elements,” WBIP, 829 F.3d at 1337, and a POSITA in 2010

 would not have selected the Preiss studies to determine a safe and effective

 infusion for a bendamustine formulation.

                           2)    Barth and Glimelius

       Defendants also argue that the administration volumes are obvious under

 Barth and Glimelius. They note that Barth recommended a 100 to 250 mL

 bendamustine infusion, D.I. 378 at 43, and that a “POS[IT]A would have known

 from Glimelius (DTX-0079) that minibags, [standard infusion bag sizes of 50 or

 100 mL], were typically used for infusions of 10-20 min,” D.I. 378 at 44 (citations

 omitted).

       Barth and Glimelius, however, would not have motivated a POSITA to use

 the claimed volumes. First, Barth did not disclose any study or data; it only

 suggested hypothetical smaller volumes. DTX-1004_0005; Tr. 1159:10−18. And

 Barth’s 100 to 250 mL suggestion did not cover the claimed volumes (all claims

 require 100 mL or less). DTX-1004_0005; Tr. 1159:3−16. Second, Glimelius did

 not disclose any bendamustine administration, Tr. 841:3−42:22, and the mere

 availability of a standard IV bag would not have given a POSITA motivation to

 use a bag that size. IV bags of 50 mL were available before the priority date, but


                                          47
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 50 of 70 PageID #: 14480




 had never been used to deliver bendamustine. D.I. 371 at 58.

                           3)    The Treanda® Label

       Defendants also assert that the Treanda® Label would have motivated a

 POSITA to use the claimed post-dilution concentrations. They argue that the

 claimed concentrations are obvious as inherent because diluting the claimed doses

 disclosed in the Treanda® Label in the claimed volume of liquid necessarily would

 have resulted in the claimed concentrations of bendamustine, PG, and PEG. D.I.

 378 at 44. But because I find that the claimed volumes are not obvious, it does not

 follow that the claimed concentrations are obvious as inherent. Defendants also

 state that “on the lower end of the spectrum, the [claimed] concentration falls

 within the 0.2-0.6 mg/mL concentration of the Treanda® Label.” D.I. 378 at 45.

 But the Treanda® concentrations only cover a small portion of the claimed range

 of 0.05 to 12.5 mg/mL and thus they do not render the claimed concentrations

 obvious.

                           4)    Eagle’s Post-Invention Statements

       Defendants further argue that, through post-invention statements, Plaintiffs

 admitted that the prior art taught that short infusions in lower volumes were safe

 and effective. Defendants point to the fact that Eagle relied on the conclusions

 from the Preiss studies when it told the FDA that its Bendeka® protocol was safe.

 D.I. 378 at 51.


                                          48
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 51 of 70 PageID #: 14481




       It is true that, in support of its request for permission to test Bendeka®,

 Eagle submitted to the FDA a Detailed Review of Literature that relied in part on

 data from the Preiss and Schöffski references. DTX-1041_0175. The literature

 review stated: “Thus, the short duration infusion of bendamustine appears to be

 well tolerated in this study and a dose of 215 milligrams has been reported in the

 literature as the clinically tolerated dose for bolus administration of bendamustine.”

 DTX-1041_0175. Later, Eagle made similar statements to the FDA when drafting

 its Investigator’s Brochure to support its requested study that required

 administering the Bendeka® formulation in ten minutes. DTX-1061 at 14.

       Eagle’s submissions to the FDA, however, also contained non-public, non-

 prior-art tests and analysis Eagle had conducted to show those short-infusion

 protocols were safe to test in humans. DTX-1041_0025−26. And I find that

 Eagle’s post-invention discussion of the prior art that is intermingled with its own

 non-public data that it developed in inventing the claimed administration does not

 show that a POSITA who did not have Eagle’s non-public data would have relied

 on the Preiss studies. Conclusions drawn from a patentee’s “disclosures to the

 FDA” risk being “distorted by hind-sight bias,” especially here where the FDA

 submission was dated after the priority dates and thus was written “through the

 lens of what [the inventor] had invented.” Neptune Generics, LLC v. Eli Lilly &

 Co., 921 F.3d 1372, 1377 (Fed. Cir. 2019).


                                          49
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 52 of 70 PageID #: 14482




       In sum, Defendants failed to prove by clear and convincing evidence that a

 POSITA reading the Preiss and Schöffski studies, Barth, Glimelius, and the

 Treanda® Label would have found the claimed infusion times, volumes, and

 concentrations obvious.

                     c.     Secondary Considerations

       Plaintiffs offered at trial evidence of four secondary considerations that bear

 on the administration claims: skepticism, long-felt need, commercial success, and

 industry praise. I did not, however, find this evidence to be probative indicia of

 nonobviousness for the following reasons.

                           1)     Skepticism

       Plaintiffs argue that “industry participants” were skeptical of the claimed

 invention. D.I. 371 at 77. But the skepticism they cite was apparently held by a

 “couple of nurses, a pharmacist[,] and an oncology medical resident,” DTX-

 0959_0001, and investors, D.I. 371 at 78. Such “lack of enthusiasm by a few is not

 equivalent to skepticism.” BTG Int’l Ltd. v. Amneal Pharm. LLC, 923 F.3d 1063,

 1076 (Fed. Cir. 2019).

       Plaintiffs also contend that the FDA declined to allow testing of Eagle’s IV

 push method of administration because of safety concerns. D.I. 371 at 78. But the

 IV push method is not the claimed invention; the invention is the ten-minute

 infusion and the FDA told Eagle to proceed with its ten-minute infusion study.


                                          50
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 53 of 70 PageID #: 14483




 PTX-0746 at EGL-BENDEKA_00146354; Tr. 1691:3−14; see also PTX-0747 at

 EGL-BENDEKA_00146355 (“[Eagle] stated that they have decided not to

 evaluate the IV push method administration. [Eagle] will use 120 mg/m2 over 10

 minutes in their bridging study.”).

                           2)     Long-Felt Need

       Plaintiffs also argue that Bendeka®’s shorter infusion addressed a “long-felt

 need to reduce chair time for chemotherapy, improving patient experience and

 allowing more patients to be treated.” D.I. 371 at 79. The parties offered

 competing expert testimony on this point. I found credible only Defendant’s

 expert, Dr. Thirman, who testified that Bendeka® does not meaningfully reduce

 chair time because patients receive IV fluids and other drugs simultaneously with

 the administration of Bendeka® and the administration of those fluids and other

 drugs lasts for much longer than 15 minutes. Tr. 188:20−89:9, 189:22−24,

 1744:14−51:20, 1745:20−46:6, 1751:3−51:8, 1765:18−66:6, 1779:11−18; DTX-

 0968_0001. For example, Bendamustine is frequently administered with a drug

 called Rituxan that has an administration time of four to eight hours. Tr.

 190:24−91:6, 191:2−6, 713:14−22, 1746:11−17, 1781:14−22. 11    10F




 11
    Plaintiffs’ expert, Dr. Agarwal, was not credible. He testified that, based on his
 experience in a “community-based cancer center,” Tr. 1288:19, there were “always
 issues with the chair time” in the oncology field and that Bendeka® resolved the
 chair time need, Tr. 1304:7–05:19. My assessment of his lack of credibility was
 informed by the logic and credible nature of Dr. Thirman’s testimony and also by
                                          51
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 54 of 70 PageID #: 14484




 Dr. Agarwal’s dissembling with respect to his billing practices (which might
 explain why he favored shorter chair times). Dr. Agarwal initially denied having
 any idea how his patients are billed for his work: “I mean, I’m not, I’m not the
 biller and I don’t get paid by the amount I bill or anything. . . . My only concern is
 the patient’s safety and that’s all I care about. . . . I have no clue honestly about
 billing, billing procedures.” Tr. 1339:15–21. He volunteered that “billing, which
 is a totally different department, I have no clue how they do it and I don’t take a
 look at it. I don’t even know how to look at it.” Tr. 1340:15–17. And when asked
 how billing relates to infusion time, Dr. Agarwal claimed to have “no idea how the
 billing codes work with the infusion.” Tr. 1344:13–17. But when asked by the
 Court if he was “paid by salary,” Dr. Agarwal responded: “So the way it works is,
 what they [his practice group] wanted is eat what you kill. Basically, if I see more
 patients, I get paid more. If I work harder, I get more. If I work less, I get paid
 less.” Tr. 1345:7–11. He then continued to explain the billing process in detail:

              So the way it works is, so we have like repeated billing
              codes for repeated business, which are from level one to
              level four, and that’s very small. You just mark what
              billing code you want to put. These are being audited by
              McKesson and auditors, that you are not -- they look at
              our notes. They decide if the doctor is overbilling or
              underbilling with the code. We have another code for the
              new patient.
                                         ****

              So they have like one to four levels of visit. Depending
              on how much time I spend with a patient, either from 15
              minutes to 30 minutes, I can go from a level one visit to a
              level four visit and that’s what I mark on that. I think it’s
              level one to level five. Level five is a very complex visit
              where I spend an hour or more with a patient, and most
              of the visits are about level three or level four, but these
              patients that are going to see me, I just bill level 3 or 4
              and then I submit the payment and that is taken care of
              by the billing and coding department.

 Tr. 1345:19–46:1, 1346:13–23. Also, when Dr. Agarwal was asked if he was
 “familiar with a term called infusion billing,” he responded “Yes.” Tr. 1338:2–4.
                                           52
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 55 of 70 PageID #: 14485




                            3)    Commercial Success

       Plaintiffs further argue that Bendeka®’s commercial success is

 demonstrated by (1) the fact that “Bendeka® halted the downward trend in

 bendamustine sales, despite increasing competition,” D.I. 371 at 79, and (2)

 “Teva’s choice to license Bendeka® and pay Eagle a portion of the profit for each

 Bendeka® sale, when it could keep all profits from Treanda®,” D.I. 361 ¶ 222.

 But such evidence does not support a finding of nonobviousness. Plaintiffs have

 not provided evidence to establish that Bendeka®’s sales and Teva’s decision to

 license Bendeka® were linked to Bendeka®’s patented advantages as opposed to

 Bendeka®’s exclusivities. See D.I. 371 at 80 (“Eagle’s patents expire shortly after

 Teva’s pre-existing patents.”); Tr. 1725:25–26:2 (stating that with the Bendeka®

 license, Teva has FDA exclusivity until 2022). Also, the “competition” that

 Plaintiffs cite consists only of Eagle’s Belrapzo®—a drug that shares Bendeka®’s

 formulation, but lacks the short-infusion protocol. D.I. 361 ¶ 219. Because Eagle

 benefits from the sales of both Belrapzo® and Bendeka®, it may have an incentive

 to market Bendeka® over Belrapzo®, Tr. 1652:19−53:2, and thus any evidence

 that Bendeka® has higher sales has little if any probative value.

                            4)    Praise

 Finally, Plaintiffs argue that “Bendeka®’s patented advantages . . . have received

 industry praise.” D.I. 371 at 81. In support of this assertion, they cite (1) a


                                           53
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 56 of 70 PageID #: 14486




 Veteran’s Administration (VA) newsletter that highlighted the advantages of

 Bendeka® as compared to Treanda®, (2) a study that noted attributes of Bendeka®

 that drive Bendeka®’s usage, and (3) Fresenius Kabi’s pre-litigation statement that

 Bendeka® reduced “[p]atient chair time” and that Bendeka® could “have higher

 pricing and still retain volume due to the benefits it offers.” D.I. 371 at 81; D.I.

 361 ¶ 226. Here again, I find such evidence to have at best marginal probative

 value. As an initial matter, the VA does not even use Bendeka®. Tr.

 1777:1−78:16. Second, the study Plaintiffs cite was funded by Teva and provides

 no connection between the claimed limitations and industry praise. Tr.

 1305:25−07:4. Third, Fresenius Kabi’s statement merely lists reduced chair time

 as a fact and does not exhibit any praise related to the asserted claims.

                                         ****

       In sum, the secondary consideration evidence does not support a finding of

 nonobviousness. I still find, however, that the asserted administration claims are

 not obvious. Defendants have not shown by clear and convincing evidence that

 Palepu 2011, the Treanda® Label, Preiss 1985, Preiss 1998, Schöffski 2000a,

 Schöffski 2000b, Barth, and Glimelius would have motivated a POSITA to arrive

 at the claimed administrations with a reasonable expectation of success. A

 POSITA would not have been motivated to follow Preiss’s three-to-ten-minute

 (and potentially lower volume and higher concentration) infusions because (1) a


                                           54
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 57 of 70 PageID #: 14487




 POSITA would not have relied on the Preiss studies to determine a safe

 bendamustine infusion protocol, (2) subsequent prior art taught away from the

 three-to-ten-minute infusions, and (3) Defendants only guess that Preiss used

 similar volumes and concentrations to those claimed. Moreover, Barth and

 Glimelius would not have motivated a POSITA to administer bendamustine at

 lower volumes because (1) Barth only disclosed hypothetical volumes that did not

 even include the claimed volumes of 100 mL or less and (2) Glimelius did not

 involve bendamustine. Finally, the claimed concentrations are not obvious as

 inherent or under the prior art.

 III.   INDEFINITENESS
        Defendants argue that the asserted formulation claims are invalid because

 they each require “a stabilizing amount of antioxidant”—a requirement Defendants

 contend is indefinite. D.I. 371 at 2.

        A.    Legal Standards for Indefiniteness

        “[A] patent is invalid for indefiniteness if its claims, read in light of the

 specification delineating the patent, and the prosecution history, fail to inform,

 with reasonable certainty, those skilled in the art about the scope of the invention.”

 Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014).

 “Indefiniteness is a matter of claim construction, and the same principles that

 generally govern claim construction are applicable to determining whether


                                            55
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 58 of 70 PageID #: 14488




 allegedly indefinite claim language is subject to construction.” Praxair, Inc. v.

 ATMI, Inc., 543 F.3d 1306, 1319 (Fed. Cir. 2008), abrogated on other grounds by

 Nautilus, 572 U.S. at 901 (rejecting Federal Circuit’s “insolubly ambiguous”

 standard for indefiniteness). As in claim construction, in making an indefiniteness

 determination, the district court may make “any factual findings about extrinsic

 evidence relevant to the question, such as evidence about knowledge of those

 skilled in the art.” See BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1365

 (Fed. Cir. 2017). “Any fact critical to a holding on indefiniteness . . . must be

 proven by the challenger by clear and convincing evidence.” Cox Commc’ns, Inc.

 v. Sprint Commc’n Co. LP, 838 F.3d 1224, 1228 (Fed. Cir. 2016) (alteration in

 original)).

        B.     Discussion

        Defendants argue that “the claims recite a ‘stabilizing amount’ [of

 antioxidant] with no guidance, functional or otherwise, on what degree of stability

 is required to obtain some unnamed objective.” D.I. 380 at 3. But this argument

 conflates (1) whether a given antioxidant amount improves bendamustine’s

 stability with (2) the extent to which that given antioxidant amount improves

 stability. The written description defines a “stabilizing amount of antioxidant” as

 an amount that “increase[s] or enhance[s] the stability of the bendamustine in the

 compositions described herein,” #831 patent at 3:49−54; Tr. 370:25−71:9. Thus,


                                           56
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 59 of 70 PageID #: 14489




 the “objective” of the antioxidant amount is not “unnamed” but is instead “to

 increase or enhance the stability of the bendamustine in the compositions”

 described in the specification. 12
                                11F




       Defendants argue that the term is indefinite because “[t]he specification does

 not explain how to determine whether stability has been ‘increased’ or

 ‘enhanced.’” D.I. 378 at 3. But as Plaintiffs’ expert, Dr. Siepmann, credibly

 testified, a POSITA would understand that a stabilizing amount of an antioxidant

 includes any amount that decreases the amount of bendamustine degradation after

 any time period and at any temperature. Tr. 1485:4−87:10, 1502:8−12. And the

 patents provide a POSITA with a method for measuring stability: using HPLC to

 compare the amount of overall bendamustine degradation with and without the

 antioxidant. Tr. 1485:14−86:11. Example 3 demonstrates that a POSITA would

 compare the amount of bendamustine remaining in the same formulation, stored

 under the same conditions, with and without the antioxidant, #831 patent at



 12
   Section 112(b) of Title 35 provides that “[t]he specification shall conclude with
 one or more claims[.]” This language makes clear that the specification includes
 the claims asserted in the patent, and the Federal Circuit has so held. See
 Markman, 52 F.3d at 979 (“Claims must be read in view of the specification, of
 which they are part”). The Federal Circuit and other courts, however, have also
 used “specification” on occasion to refer to the written description of the patent as
 distinct from the claims. See, e.g., id. (“To ascertain the meaning of claims, we
 consider three sources: The claims, the specification, and the prosecution
 history.”). To avoid confusion, I refer to the portions of the specification that are
 not claims as “the written description.”
                                          57
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 60 of 70 PageID #: 14490




 7:59−8:27; and the specifications describe measuring the remaining bendamustine

 using HPLC, id. at 2:26−44, 2:57−3:4, 4:22−26; Tr. 1487:11−89:11. In addition to

 providing exemplary test methods, the specification also lists “suitable antioxidant

 amounts” and “antioxidants,” and provides examples of “stabilizing” amounts.

 #831 patent at 3:57−4:8, 7:59−9:2; Tr. 371:15−72:18, 1489:23−90:4.

       In BASF, the Federal Circuit held the term “composition . . . effective to

 catalyze” not indefinite, even though the patent did not “recite a minimum level of

 function needed to meet this ‘effective’ limitation” or “a particular measurement

 method,” because tests for determining whether a composition was catalyzing were

 well-known. 875 F.3d at 1366−68. Here, the term “stabilizing amount of

 antioxidant” is like the term “composition . . . effective to catalyze” and Plaintiffs’

 expert, like the expert in BASF, persuasively testified that a POSITA would know

 how to determine whether an amount of antioxidant is stabilizing. Moreover,

 unlike in BASF, the asserted patents here provide a test method.

       Finally, Defendants cite the patentee’s removal of antioxidant and stability

 limitations during prosecution as support for their indefiniteness argument. D.I.

 378 at 5–6. But the removal of those limitations undercuts Defendants’ argument

 because it confirms that the “examiner understood” the claims without those

 limitations. See Sonix Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1379−80

 (Fed. Cir. 2017).


                                           58
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 61 of 70 PageID #: 14491




       I thus find that the term “stabilizing amount of antioxidant” is not indefinite

 and I construe it as: any amount of an antioxidant that decreases the amount of

 bendamustine degradation after any time period and at any temperature.

 IV.   ENABLEMENT

       Defendants assert that the asserted formulation claims are invalid for lack of

 enablement because the formulation patents disclosed neither the use of sodium

 hydroxide (NaOH) or of “other undisclosed variables.” D.I. 378 at 59.

       A.     Legal Standards for Enablement

       “Claims are not enabled when, at the effective filing date of the patent, one

 of ordinary skill in the art could not practice their full scope without undue

 experimentation.” Wyeth & Cordis Corp. v. Abbott Labs., 720 F.3d 1380, 1384

 (Fed. Cir. 2013) (citation omitted). “That some experimentation is necessary does

 not preclude enablement; the amount of experimentation, however, must not be

 unduly extensive.” Atlas Powder Co. v. E.I. du Pont De Nemours & Co., 750 F.2d

 1569, 1576 (Fed. Cir. 1984) (citations omitted). A challenger must prove

 invalidity based on non-enablement by clear and convincing evidence. MagSil

 Corp. v. Hitachi Glob. Storage Techs., Inc., 687 F.3d 1377, 1380 (Fed. Cir. 2012).

 Enablement is a question of law based on underlying facts. Abbott Labs., 720 F.3d

 at 1384 (citations omitted).




                                           59
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 62 of 70 PageID #: 14492




       B.     Discussion

       Defendants argue that the asserted formulation claims are not enabled

 because the claims do not contain NaOH and “a pH adjuster like NaOH is

 necessary to obtain the PG ester levels claimed in the [a]sserted [f]ormulation

 [c]laims.” D.I. 378 at 59. Defendants note that “Eagle’s later-filed [#]879

 application . . . explains [that] ‘the control samples, which did not include NaOH

 did not provide long term storage stability,’ and ‘exhibited more than 28% total

 esters compared to initial after six months of storage at 25º C.’” D.I. 378 at 60

 (citation omitted).

       Evidence that some claimed formulations did not result in the PG ester

 limitations, however, does not establish that the claims are not enabled.

 Defendants have not presented any evidence to show that a POSITA would have

 had to undertake undue experimentation to alter the formulation to obtain the PG

 ester limitations. That some formulations with the claimed ingredients do not

 satisfy the PG ester limitations does not support non-enablement unless the number

 of such formulations is significant enough to have required a POSITA to

 experiment unduly. See Atlas Powder, 750 F.2d at 1576–77 (“Even if some of the

 claimed combinations were inoperative, the claims are not necessarily invalid. . . .

 Of course, if the number of inoperative combinations becomes significant, and in

 effect forces one of ordinary skill in the art to experiment unduly in order to


                                           60
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 63 of 70 PageID #: 14493




 practice the claimed invention, the claims might indeed be invalid. That, however,

 has not been shown to be the case here.” (citations omitted)). Defendants

 presented no evidence showing that the number of unsuccessful formulations is

 significant enough to require undue experimentation. Accordingly, they failed to

 establish by clear and convincing evidence that the asserted claims are invalid for

 lack of enablement.

 V.    WRITTEN DESCRIPTION

       Apotex argues that claim 9 of the #797 patent is invalid for lack of written

 description. D.I. 378 at 60. It asserts that “the absence of any mention of a pH

 adjuster like NaOH in the [#]797 patent demonstrates that the inventors did not

 have possession of it at that time, as confirmed by their later filing of another

 patent application that discloses and claims it.” D.I. 378 at 61 (citations omitted).

 “But written description is about whether the skilled reader of the patent disclosure

 can recognize that what was claimed corresponds to what was described . . . . ”

 Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1191 (Fed. Cir. 2014).

 And Apotex never cites the intrinsic record to show that the asserted formulation

 patents claim something that they do not describe in their written descriptions.

 Instead, Apotex improperly cites extrinsic evidence—the later-filed Eagle patent

 application. Apotex has thus failed to establish that claim 9 is invalid for lack of

 written description.


                                           61
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 64 of 70 PageID #: 14494




 VI.   INFRINGEMENT

       Defendants stipulated to infringement of the asserted claims with two

 exceptions. Apotex, Fresenius Kabi, and Mylan argue that (1) they do not infringe

 the asserted formulation claims because their ANDA products do not contain “a

 stabilizing amount of an antioxidant” as the asserted formulation claims require,

 D.I. 369 at 2; and (2) they do not directly infringe or induce infringement of claim

 9 of the #797 patent, which requires that the “bendamustine-containing

 composition ha[ve] less than or equal to 0.43 % total PG esters at about 3 months

 of storage at a temperature of about 25℃,” because their proposed labeling does

 not direct physicians to store their ANDA products for about 3 months at about

 25℃, D.I. 369 at 4–5.

       A.      Legal Standards for Infringement

       A defendant is liable for patent infringement if it files an ANDA “for a drug

 claimed in a patent or the use of which is claimed in a patent.” 35 U.S.C. §

 271(e)(2)(A). To establish infringement based on the filing of an ANDA under §

 271(e)(2)(A), a patentee must show that “if the drug were approved based upon the

 ANDA, the manufacture, use, or sale of that drug would infringe the patent in the

 conventional sense.” Glaxo, Inc. v. Novopharm, Ltd., 110 F.3d 1562, 1569 (Fed.

 Cir. 1997).

       “Conventional” infringement includes direct infringement and inducement.


                                          62
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 65 of 70 PageID #: 14495




 35 U.S.C. § 271 (a), (b). Direct infringement requires that “every limitation set

 forth in a claim . . . be found in an accused product, exactly.” Southwall Techs.,

 Inc. v. Cardinal IG Co., 54 F.3d 1570, 1575 (Fed. Cir. 1995) (citation omitted).

 Inducement requires a showing “that the accused inducer took an affirmative act to

 encourage infringement with the knowledge that the induced acts constitute patent

 infringement.” Microsoft Corp. v. DataTern, Inc., 755 F.3d 899, 904 (Fed. Cir.

 2014) (citation omitted). A plaintiff can prevail on a claim of inducement only if it

 establishes direct infringement. See Limelight Networks, Inc. v. Akamai Techs.,

 Inc., 572 U.S. 915, 921 (2014) (“[I]nducement liability may arise if, but only if,

 there is direct infringement.” (internal quotation marks, alterations, and citation

 omitted)).

       A patentee must prove infringement by a preponderance of the evidence.

 Envirotech Corp. v. Al George, Inc., 730 F.2d 753, 758 (Fed. Cir. 1984). “A

 patentee may prove infringement by any method of analysis that is probative of the

 fact of infringement, and circumstantial evidence may be sufficient.” Martek

 Biosciences Corp. v. Nutrinova, Inc., 579 F.3d 1363, 1372 (Fed. Cir. 2009)

 (internal quotation marks and citations omitted).

       B.     Direct Infringement of the “Stabilizing Amount of Antioxidant”
              Limitation

       The asserted formulation claims require a “stabilizing amount of an

 antioxidant,” a term that I construed as any amount of an antioxidant that decreases
                                           63
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 66 of 70 PageID #: 14496




 the amount of bendamustine degradation after any time period and at any

 temperature.

       Defendants’ ANDA products each contain 5 mg/mL of the antioxidant

 monothioglycerol, see PTX-0474 at APOLIQBENDA_ANDA_0005427 (Apotex);

 PTX-0486 at FK_BENDA_00003243, 3245 (Fresenius Kabi); PTX-0007 at

 MYLBEN_000248 (Mylan); Tr. 372:19−74:13, and the formulation patents’

 written description shows that 5 mg/mL of monothioglycerol is a stabilizing

 amount. The written description identifies “5 mg/mL to about 20 mg/mL” as a

 “preferable” stabilizing amount of antioxidant. #831 patent at 3:49−68; #797

 patent at 3:55–66. The written description also identifies “thioglycerol (also

 known as monothioglycerol)” as a preferred antioxidant. #831 patent at 4:1–8;

 #797 patent at 4:6–16. Moreover, Example 3 demonstrates that adding “5

 mg/m[L] of lipoic acid . . . as a stabilizing antioxidant” to 20 mg/mL of

 bendamustine in PEG decreased the amount of bendamustine degradation after 15

 days at 25℃ and 40℃ as compared to the same formulation without an

 antioxidant. #831 patent at 7:59−8:27; #797 patent at 7:61–8:29; Tr.

 371:15−72:18. Example 4 recites dissolving 50 mg/mL bendamustine in 90% PEG

 and 10% PG, and adding “5 mg/m[L] of [mono]thioglycerol, α-lipoic acid or

 dihydrolipoic acid,” an amount that it describes as “a stabilizing amount of an

 antioxidant.” #831 patent at 8:29−65; #797 patent at 8:32–66.


                                          64
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 67 of 70 PageID #: 14497




       Circumstantial evidence can establish infringement; and here, the asserted

 formulation patents’ disclosures that 5 mg/mL of an antioxidant (and specifically

 monothioglycerol) is stabilizing shows that the 5 mg/mL of monothioglycerol that

 Defendants use in their ANDA products decreases the amount of bendamustine

 degradation as compared to the same formulation without an antioxidant.

 Finally, Fresenius Kabi and Mylan represented to the FDA that 5 mg/mL

 monothioglycerol was sufficient to ensure that the amount of bendamustine in their

 ANDA products did not fall below specification limits. See PTX-0054 at

 FK_BENDA_00000543 (Fresenius Kabi); PTX-0201 at MYL-BEN_005258

 (Mylan); Tr. 374:14−77:1.

       C.     Direct and Induced Infringement of Claim 9 of the #797 Patent
       Claim 1 of the #797 patent recites a “method of treating leukemia,

 Hodgkin’s disease, or multiple myeloma” comprising “administering” the specified

 “liquid bendamustine-containing composition.” #797 patent at 12:43–46 (claim 1).

 Claim 9 recites the method of claim 1, wherein the “bendamustine-containing

 composition has less than or equal to 0.43% total PG esters at about 3 months of

 storage at a temperature of about 25° C.” #797 patent at claim 9. Defendants

 stipulate that their ANDA Products have “less than or equal to 0.43% total PG

 esters at about 3 months of storage at a temperature of about 25° C,” but contend

 that they do not directly infringe or induce infringement of claim 9 because their


                                          65
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 68 of 70 PageID #: 14498




 proposed labeling does not recommend storing their ANDA Products for “about 3

 months” at “a temperature of about 25° C.” D.I. 307-4 ¶ I.a; D.I. 320 ¶ 3.

       I find, however, that even though Defendants’ labeling does not mention

 storage, Defendants’ ANDA products directly and indirectly infringe claim 9

 because the PG ester limitation does not require the user to store the products for

 three months at 25°C. Claim 9’s PG ester limitation describes a characteristic of

 the claimed formula; it is not a method step and thus, does not require action to

 infringe. The claim does not recite testing for the PG ester limitation; it just

 describes a composition that would have less than 0.43% PG esters if one were to

 test for them after storing the composition for three months at 25℃.

       Defendants’ proposal to construe the PG ester limitation as a method step

 that requires actual storage under the specified conditions also fails because it

 “renders [claim 9] nonsensical.” See Becton, Dickinson & Co. v. Tyco Healthcare

 Grp., LP, 616 F.3d 1249, 1255 (Fed. Cir. 2010) (“A claim construction that renders

 asserted claims facially nonsensical cannot be correct.” (internal quotation marks

 and citations omitted)). Although claim 1 of the #797 patent requires the

 composition to have “less than or equal to 0.11% total PG esters at about 1 month

 of storage at a temperature of about 5° C,” claim 9 requires the same composition

 to have “less than or equal to 0.43% total PG esters at about 3 months of storage at

 a temperature of about 25° C.” #797 patent at 12:61–63 (claim 1), 13:22–25


                                           66
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 69 of 70 PageID #: 14499




 (claim 9). Under Defendants’ proposed construction, to infringe, the user would

 need to store the composition simultaneously at different temperatures, which is

 impossible.

       Defendants therefore directly infringe and induce infringement of claim 9 of

 the #797 patent. With respect to direct infringement, Defendants agree that their

 products have less than or equal to 0.43% total PG esters after storing them for

 three months at a temperature of about 25℃ and, other than with respect to a

 stabilizing amount of an antioxidant, they stipulated to direct infringement of the

 remaining limitations. D.I. 320 ¶ 3. With respect to induced infringement,

 Defendants will encourage others to administer their ANDA products through their

 proposed labels. Although Defendants’ proposed labeling does not mention the

 claimed PG ester limitations, Defendants know “that [their ANDA products] meet

 all of the claim limitations and, through [their] proposed label[s], encourage[]

 patients to administer [their ANDA products] in a manner that infringes the

 claimed method.” Orexigen Therapeutics, Inc. v. Actavis Labs. FL, Inc., 282 F.

 Supp. 3d 793, 816 (D. Del. 2017), rev’d in part on other grounds sub nom.

 Nalpropion Pharm., Inc. v. Actavis Labs. FL, Inc., 934 F.3d 1334 (Fed. Cir. 2019).

 “Whether the [user] who performs the method by administering the [products]

 knows that the [products] meet the [PG ester limitations] is irrelevant for the

 purposes of infringement.” Id.


                                          67
Case 1:17-cv-01154-CFC Document 394 Filed 04/27/20 Page 70 of 70 PageID #: 14500




 VII. CONCLUSION

       For the foregoing reasons, I find that all asserted claims of the asserted

 patents are not invalid and that Defendants infringe and induce infringement of

 each of the asserted claims.

       The parties will be directed to submit a proposed order by which the Court

 may enter final judgment consistent with this Opinion.




                                          68
